    Case 3:18-cv-00428-DMS-MDD Document 289 Filed 10/23/18 PageID.4502 Page 1 of 12




          1 JULIA ROMANO (SBN 260857)
            ;romano@kslaw.com
                                                                       FILED
_J
          2 KING & SPALDlNG LLP
<(                                                                      OCT 2 3 2018
z         3 633 West Fifth Street
·-
(!)
            Suite 1700
          4 Los Angeles, CA 90071
                                                                 CLERK, U.S. DISTRICT COURT
                                                               SOUTHERN DISTRICT OF CALIFORNIA
-0:::       Telephone: + 1 213 443 4355
          5 Facsimile: +1 213 443 4310
                                                               BY           (_         DEPUTY


0         6 Attorneys for Objector Ms. Egla
          7 Arely Velasquez Molina
          8 [Additional Counsel Listed On Second Page]
          9                       UNITED STATES DISTRICT COURT
         10                    SOUTHERN DISTRICT OF CALIFORNIA
         11
            M.M.M., on behalf of his minor child,    Case No. 3:18-cv-1832-DMS
         12 J.M.A., et al.
         13               Plaintiffs,
         14
                   v.
         15
            Jefferson Beauregard Sessions, III,
         16 Attorney General of the United States,
            et al.,
         17                Defendants.
         18
            Ms. L, et al.,                           Case No. 18-cv-00428-DMS-MDD
         19
                           Plaintiffs,               CLASS ACTION
         20
                   v.                                OBJECTION OF MS. EGLA ARELY
         21
                                                     VELASQUEZ MOLINA TO THE
            U.S. Immigration and Customs             OCTOBER 5, 2018 SETTLEMENT
         22 Enforcement, et al.,
                                                     AGREEMENT
         23
                       Defendants.
         24
         25
         26
         27
         28
              OBJECTION OF MS. EGLA AREL Y                        Case No. 18-cv-00428-DMS-MDD
              VELASQUEZ MOLINA
Case 3:18-cv-00428-DMS-MDD Document 289 Filed 10/23/18 PageID.4503 Page 2 of 12




        JOSHUA C. TOLL
      1 jtoll@kslaw.com
      2 WINTTA M. WOLDEMARIAM
        wwoldemariam@kslaw.com
      3 KING & SPALDING LLP
         1700 Pennsylvania Ave, NW
      4 Suite 200
         Washington, D.C. 20006-4707
      5
        Telephone: + 1 202 73 7 0500
      6 Facsimile:  +1202626 3737
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
          OBJECTION OF MS. EGLA AREL Y     2             Case No. 18-cv-00428-DMS-MDD
          VELASQUEZ MOLINA
Case 3:18-cv-00428-DMS-MDD Document 289 Filed 10/23/18 PageID.4504 Page 3 of 12




       1         Pursuant to the Court's October 5, 2018 Order preliminarily approving the
      2 class settlement in this action (the "Settlement"), Ms. Egla Arely Velasquez
      3 Molina ("Ms. Velasquez Molina"), a citizen of Honduras seeking asylum in the
      4 United States and presently detained at the Port Isabel Detention Center ("PIDC"),
      5 files this objection seeking clarification that she is included within the definition of
      6 the plaintiff class in the Settlement. The grounds for this objection are set forth
      7 below.
      8 I.      INTRODUCTION
      9         Ms. Velasquez Molina, a thirty year old citizen of Honduras, is the sole
     10 primary caregiver, legal guardian, and biological aunt ofE.C., a ten-year old girl
     11 who has lived with Ms. Velasquez Molina since the murder ofE.C.'s biological
     12 father, Ms. Velasquez Molina's biological nephew, and has been in the sole care of
     13 Ms. Velasquez Molina since the death ofE.C. 's biological father in 2017. Copies
     14 of official documents from the Honduran government appointing Ms. Velasquez
     15 Molina legal guardian for E.C., together with certified translations, are collectively
     16 attached to this Objection as Exhibit A.
     17         Ms. Velasquez Molina and E.C. fled Honduras to escape threats of physical
     18 violence and death and crossed the U.S. border in June 2018. Pursuant to the
     19 Government's "zero tolerance" policy, Ms. Velasquez Molina and E.C. were
     20 separated from one another shortly after they crossed the U.S. border. Ms.
     21 Velasquez Molina is detained at the Port Isabel Detention Center in Texas, while
     22 her de facto daughter, E.C., is currently housed at a foster-care facility in San
     23 Antonio, Texas.
     24         The separation from her daughter caused extreme emotional trauma for Ms.
     25 Velasquez Molina, as would be the case with any parent. Ms. Velasquez Molina
     26 was in this traumatized state when she was given her credible fear interview as part
     27 of the asylum process, which resulted in a negative finding by the Asylum Officer.
     28
           OBJECTION OF MS. EGLA ARELY             I                Case No. 18-cv-00428-DMS-MDD
           VELASQUEZ MOLINA
Case 3:18-cv-00428-DMS-MDD Document 289 Filed 10/23/18 PageID.4505 Page 4 of 12




      1         On October 17, 2018, Ms. Velasquez Molina filed a lawsuit in the United
      2 States District Court for the District of Columbia seeking, among other things, a de
      3 nova credible fear interview conducted in good faith, which is one element of the
      4 relief granted to similarly situated detained immigrants in the Settlement. A copy
      5 of Ms. Velasquez Molina's complaint in her District of Columbia action is attached
      6 as Exhibit B to this Objection. In her complaint, Ms. Velasquez Molina alleges
      7 that because she was emotionally traumatized by the Government's forced family
      8 separation policy at the time her initial credible fear interview was conducted, she
      9 was denied her due process rights guaranteed by the Fifth and Fourteenth
     10 Amendments to the U.S. Constitution.
     11         There are numerous scholarly articles that describe the devastating
     12 emotional harm caused by family separations. See, e.g., Gaiane Nazarian,
     13 "Separation Due to Deportation: Psychological, Emotional, and Economic Affect
     14 on Children of Deported Parents," Cal. State San Bernardino (2014). The
     15 Settlement in this action is a tacit acknowledgement by Defendants that family
     16 separations cause significant emotional damage to all concerned. The de nova
     17 credible fear interview provided for in the Settlement is obviously based on the
     18 understanding that a credible fear interview administered while the detainee was
     19 emotionally traumatized from being separated from her child is inherently unfair
     20 and a denial of due process.
     21         The Settlement calls for a de nova credible fear interview for certain
     22 immigrant "parents," a term that is not defined in the Settlement or in the original
     23 class certification order from this Court. See Tentative Settlement Agreement,
     24 Doc. 247 at 32. The class certification order and the Settlement expressly exclude
     25 certain parents from the class, such as those with criminal histories or with
     26 communicable diseases, but do not exclude legal guardians or any other type of
     27 parent. As shown below, Ms. Velasquez Molina is properly included within the
     28
          OBJECTION OF MS. EGLA ARELY             2                Case No. 18-cv-00428-DMS-MDD
          VELASQUEZ MOLINA
Case 3:18-cv-00428-DMS-MDD Document 289 Filed 10/23/18 PageID.4506 Page 5 of 12




      1 plaintiff class and should be afforded the relief provided in the Settlement.
      2 II.        MS. VELASQUEZ MOLINA SHOULD BE IN THE SETTLEMENT
      3            CLASS
      4            A.       Legal Guardians Should Be Treated The Same As Biological
      5                     Parents Under The Settlement
      6            As shown in the documents attached to this Objection as Exhibit A, Ms.
      7 Velasquez Molina is the official legal guardian of her young niece, E.C., and has
      8 been her guardian since gang members murdered her father in 2017. Counsel for
      9 Ms. Velasquez Molina have engaged with counsel for the Defendants in Ms.
     10 Velasquez Molina's District of Columbia action seeking their agreement that
     11 official legal guardians such as Ms. Velasquez Molina should be within the scope
     12 of the Settlement and, therefore, entitled to a de nova credible fear interview. To
     13 date, Defendants have not agreed that Ms. Velasquez Molina is within the
     14 definition of "parent" in the Settlement, and, in a related case with the same
     15 Defendants, Lesbi Nohemi Martinez Martinez v. ICE, et al., Case No. 18-02231-
     16 PLF (D.D.C.),1 have stated their position that the term "parent" does not refer to
     17 legal guardians such as Ms. Velasquez Molina. However, Defendants' position is
     18 not only inconsistent with the meaning and spirit of this Court's class certification
     19 order, the Settlement Agreement and Defendants' arguments before this Court, it is
     20 also inconsistent with federal law and Defendants' own immigration policy.
     21           As an initial matter, this Court's June 26, 2018 order certified the following
     22 class pursuant to Federal Rule of Civil Procedure 23(b )(2) for purposes of
     23 Plaintiffs' substantive due process claim:
     24                    All adult parents who enter the United States at or
                           between designated ports of entry who (1) have been, are,
     25
     26
     27   1 Ms. Martinez has filed an objection to the proposed settlement on the same grounds as expressed herein. See Doc.
          282 (October 15, 2018).
     28
           OBJECTION OF MS. EGLA AREL Y                          3                      Case No. l 8-cv-00428-DMS-MDD
           VELASQUEZ MOLINA
Case 3:18-cv-00428-DMS-MDD Document 289 Filed 10/23/18 PageID.4507 Page 6 of 12




      1                 or will be detained in immigration custody by the DHS,
                        and (2) have a minor child who is or will be separated
      2                 from them by DHS and detained in ORR custody, ORR
      3                 foster care, or DHS custody, absent a determination that
                        the parent is unfit or presents a danger to the child."
      4
          Doc. 82 at 17 (emphasis added).
      5
                 This Court provided only one modification to the definition of parent, for
      6
          purposes of determining class members. Specifically, the Court held that the class
      7
          "does not include migrant parents with criminal history or communicable disease,
      8
          or those who are in the interior of the United States or subject to the [President's
      9
          June 20, 2018 Executive Order which reversed the administrations family
     10
          separation policy]." Pursuant to this Executive Order, the Secretary of Homeland
     11
          Security is prohibited from "detain[ing] an alien family together when there is a
     12
          concern that detention of an alien child with the child's alien parent would pose a
     13
          risk to the child's welfare." Ms. Velasquez Molina's and her daughter's forced
     14
          separation fell within the class definition. As of the date of the Court's June 26
     15
          class certification order, Ms. Velasquez Molina "ha[d] been ... detained in
     16
          immigration custody by the DHS, ... [she had] a minor child who ... [wa]s
     17
          separated from [her] by DHS and [had been] detained in ORR custody, absent a
     18
          determination that [she was] ... unfit or present[ed] a danger to [her] child." See
     19
          Order Granting In Part Plaintiffs' Motion for Class Certification (Doc. 82) at 17.
     20
          The proposed Settlement Agreement largely tracks the certified class definition,
     21
          referencing "all adult alien parents who entered the United States at ... designated
     22
          ports of entry with their child(ren), and ... before the effective date of the
     23
          [settlement] agreement ... were detained in immigration custody by DHS" and
     24
          "ha[d] a child who was or is separated from them by DHS and, ... was housed in
     25
          ORR custody .. ., absent a determination that the parent is unfit or presents a
     26
          danger to the child." As with the certified class definition, the Settlement
     27
          Agreement expressly excludes from the class alien parents with criminal histories
     28
          OBJECTION OF MS. EGLA ARELY               4                 Case No. l 8-cv-00428-DMS-MDD
          VELASQUEZ MOLINA
Case 3:18-cv-00428-DMS-MDD Document 289 Filed 10/23/18 PageID.4508 Page 7 of 12




      1 or a communicable disease. See Doc. 247 at 32. Nothing in the terms of the
      2 original class definition or in the proposed agreement excludes legal guardians.
      3         In an earlier status conference in this case, the Government suggested that
      4 non-biological parents could properly be considered to be within the class
      5 definition. During the July 6th status conference, in discussing the difficulties that
      6 the Government would face in establishing "parentage," and requesting "some
      7 relief to allow for that process" given "the inherent delays" in establishing such
      8 parentage, the Government said "[t]here are situations, for example in a
      9 nonbiological parent situation, where the -- where there may need to be additional
     10 review of paperwork, perhaps communications with the consulates." Doc. 93 at 12.
     11 The Court noted that "the class is defined to include parents ... arguably that could
     12 mean adoptive parents, nonbiological." Id.
     13         Further, federal law has defined legal guardianships as "a judicially-created
     14 relationship between child and caretaker which is intended to be permanent and
     15 self-sustaining as evidenced by the transfer to the caretaker of the following
     16 parental rights with respect to the child: protection, education, care and control of
     17 the person, custody of the person, and decision-making." 45 C.F.R.
     18 § 1355.20(a)(2). The law recognizes that the strong emotional and legal bonds
     19 between legal guardians and their minor charges are the same as those between
     20 parents and their biological children, thereby granting legal guardians equal or
     21 substantially similar rights. For example, when consent is required for treatment of
     22 substance abuse by a minor, consent by either a parent or guardian is acceptable
     23 under federally funded programs. 42 C.F.R § 2.14(b). Similarly, under the
     24 regulations implementing the Health Insurance Portability and Accountability Act,
     25 parents and guardians are granted equal authority to make decisions relating to the
     26 access to, and release of, protected health information ofunemancipated minors.
     27 45 C.F.R. § 164.502(g)(3).
     28
          OBJECTION OF MS. EGLA AREL Y            5                Case No. 18-cv-00428-DMS-MDD
          VELASQUEZ MOLINA
Case 3:18-cv-00428-DMS-MDD Document 289 Filed 10/23/18 PageID.4509 Page 8 of 12
                        (\


      1         Immigration statutes and policy guidance also treat parents and legal
      2 guardians interchangeably, while distinguishing them from individuals with a more
      3 distant connection to the minor child. For example, guidance issued by U.S.
      4 Immigration and Customs Enforcement on the "Detention and Removal of Alien
      5 Parents or Legal Guardians" makes no differentiation between the two (Exhibit C
      6 hereto). Similarly, the Office of Refugee Resettlement ("ORR"), in its guidance
      7 concerning unaccompanied minors, treats parents and legal guardians as similarly
      8 situated and distinguishable from other parties (Exhibit C hereto). Not only does
      9 ORR group parents and legal guardians into "Category 1" for purposes of release
     10 and the type of background check required, but it also "gives preference to a parent
     11 or legal guardian when determining release plans." See U.S. Dep't of Health &
     12 Human Services, Office of Refugee Resettlement, Children Entering the United
     13 States Unaccompanied, at§§ 2.2.1, 2.5.1 (Jan. 30, 2015) (Exhibit C hereto).
     14         Moreover, federal law defines "unaccompanied alien child" to be a minor
     15 child without lawful immigration status in the United States who has "no parent or
     16 legal guardian ... available to provide care and physical custody." 6 U.S.C. §
     17 279(g)(2). Defendants forcibly separated Ms. Velasquez Molina's minor child
     18 from her, in tl).e same manner in which they separated minor children from their
     19 parents in this case, and then deemed Ms. Velasquez Molina's child to be an
     20 unaccompanied minor because her legal guardian was no longer available to
     21 provide care and physical custody.
     22        Defendants' position with respect to the treatment of legal guardians is
     23 inconsistent with the underlying zero tolerance policy which resulted in these
     24 forced separations. On June 15, 2018, as the extent of the administration's family
     25 separation policy became evident and the national outrage grew, the Department of
     26 Homeland Security issued responses to frequently asked questions regarding the
     27 administration's zero tolerance policy. In that document, DHS considers legal
     28
          OBJECTION OF MS. EGLA AREL Y           6                Case No. l 8-cv-00428-DMS-MDD
          VELASQUEZ MOLINA
Case 3:18-cv-00428-DMS-MDD Document 289 Filed 10/23/18 PageID.4510 Page 9 of 12




       1 guardians "parents" for purposes of the zero tolerance policy. In response to the
      2 question "Why are Parents Being Separated from Their Children?" HHS responded
      3 that DHS "may separate a parent or legal guardian from his or her child for several
      4 reasons ... [including] if a parent or legal guardian is referred for criminal
      5 prosecution." Similarly in response to the question "How can I communicate with
      6 my child?" HHS responded "for parents or legal guardians detained in ICE
      7 custody, ICE and HHS will work to schedule regular communication with their
      8 children in HHS custody ... " (See Exhibit D hereto) (emphasis added).
      9          The similar treatment of parents and legal guardians is not limited to federal
     10 law or policy, but is evident under state law as well. For example, attached as
     11 Exhibit E to this Memorandum is a summary of the rights and obligations of legal
     12 guardians published by the Judicial Branch of the California State Government. In
     13 that summary, the California Judicial Branch states that legal guardians "have the
     14 same legal responsibilities as a parent" in that legal guardians must provide the
     15 child with basic needs such as housing, food, and medical care, and also decide
     16 where the child lives and attends school. Legal guardians are also responsible for
     17 losses or damages caused by their children for whom they are guardians. These
     18 responsibilities forge bonds between legal guardians and their de facto children
     19 that are just as strong as those between biological parents and children. The
     20 California Judicial Branch succinctly advises potential legal guardians that "[y]ou
     21   will be like the child's parent." (Ex. E, at p. 1).
     22          In sum, a fair reading of this Court's narrowly defined class would include
     23 Ms. Velasquez Molina and her daughter who were forcibly separated by the
     24 Government and detained in separate facilities, causing severe emotional trauma to
     25 both parent and child. Such a reading is consistent with how legal guardians have
     26 been viewed under federal law and consistent with Defendants' own immigration
     27 policies.
     28
          OBJECTION OF MS. EGLA AREL Y                7             Case No. 18-cv-00428-DMS-MDD
          VELASQUEZ MOLINA
Case 3:18-cv-00428-DMS-MDD Document 289 Filed 10/23/18 PageID.4511 Page 10 of 12




       1         B.    None of the Other Criteria In Settlement Class Membership
       2               Should Keep Ms. Velasquez Molina Out Of The Settlement Class
       3         Although the parties' proposed Settlement largely tracks this Court's June
       4 26, 2018 class definition, it departs from that definition in two key respects. First,
       5 the Settlement includes a requirement that the minor child who was separated from
       6 his/her adult parent be housed in ORR custody, ORR foster care, or DHS custody
       7 "on or after June 26, 2018," the date of this Court's class certification order.
       8 Second, the proposed Settlement requires that the child and his or her parent "have
       9 been continuously present within the United States since June 26, 2018[.]" Doc.
      10 247 at 32. E.C. is currently housed at an ORR custody in San Antonio, Texas.
      11   Moreover, Ms. Velasquez Molina and E.C. have been continuously in the United
      12 States since they were apprehended at the border in early June. Thus, Ms.
      13 Velasquez Molina and her daughter fall squarely within the parameters of the class.
      14 III.    CONCLUSION
      15         WHEREFORE, Ms. Velasquez Molina respectfully requests that this Court
      16 confirm that she is within the plaintiff class for purposes of the Settlement.
      17                                          Respectfully submitted,
      18                                          Isl Julia Romano
      19                                          JULIA ROMANO

     20
     21
     22
     23
     24
     25
     26
     27
     28
           OBJECTION OF MS. EGLA ARELY              8                Case No. 18-cv-00428-DMS-MDD
           VELASQUEZ MOLINA
Case 3:18-cv-00428-DMS-MDD Document 289 Filed 10/23/18 PageID.4512 Page 11 of 12




                                          JOSHUA C. TOLL
       1
                                          jtoll@kslaw.com
       2                                  WINTTA M. WOLDEMARIAM
                                          wwoldemariam@kslaw.com
       3
       4                                  KING & SPALDING LLP
                                          1700 Pennsylvania Ave, NW
       5                                  Suite 200
                                          Washington, D.C. 20006-4707
       6
                                          Telephone: +1 202 73 7 0500
       7                                  Facsimile: + 1 202 626 3737

       8                                  Attorneys for Objector Ms. Egla Arely
       9                                  Velasquez Molina

      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
     20
     21
     22
     23
     24
     25
     26
     27
     28
           OBJECTION OF MS. EGLA ARELY     9               Case No. 18-cv-00428-DMS-MDD
           VELASQUEZ MOLINA
Case 3:18-cv-00428-DMS-MDD Document 289 Filed 10/23/18 PageID.4513 Page 12 of 12




       1                                   CERTIFICATE OF SERVICE

       2          I hereby certify that I have this day served the foregoing on all counsel of record by first-
       3   class mail.
       4
       5                                                 Isl Julia Romano

       6                                                 Julia Romano

       7
       8   Dated: October 22, 2018
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
     20
      21
     22
     23
      24
     25
      26
      27
      28                                                                       Case No. 18-cv-00428-DMS-MDD
            OBJECTION OF MS. EGLA ARELY                    10
            VELASQUEZ MOLINA
Case 3:18-cv-00428-DMS-MDD Document 289-1 Filed 10/23/18 PageID.4514 Page 1 of 1
                            ('

                                            TABLE OF CONTENTS
       1
      2 Exhibit A ..................................................................................... .12
      3
           Exhibit B ...................................................................................... 31
      4
           Exhibit C ..................................................................................... 52
      5
      6 Exhibit D ..................................................................................... 81
      7
           Exhibit E ...................................................................................... 85
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
            OBJECTION OF MS. EGLA AREL Y                  11                   Case No. 18-cv-00428-DMS-MDD
            VELASQUEZ MOLINA
Case 3:18-cv-00428-DMS-MDD Document 289-2 Filed 10/23/18 PageID.4515 Page 1 of 19




                             Exhibit A




                                                                      Exhibit A
                                                                       000012
Case 3:18-cv-00428-DMS-MDD Document 289-2 Filed 10/23/18 PageID.4516 Page 2 of 19
Case 3:18-cv-00428-DMS-MDD Document 289-2 Filed 10/23/18 PageID.4517 Page 3 of 19
Case 3:18-cv-00428-DMS-MDD Document 289-2 Filed 10/23/18 PageID.4518 Page 4 of 19
Case 3:18-cv-00428-DMS-MDD Document 289-2 Filed 10/23/18 PageID.4519 Page 5 of 19
Case 3:18-cv-00428-DMS-MDD Document 289-2 Filed 10/23/18 PageID.4520 Page 6 of 19
               Case l:lB-c('392 Document 1-1 Filed 10/17/{'>age 6 of 19



                               REPUBLIC OF HONDURAS
                                        [logo]



                               TRANSCRIPT

                                        OF

                               PUBLIC DEED

                                       No. 337.

     Of                           CARE AND CUSTODY



     Granted by:   ERLIN YOBANY MOLINA ZELAYA AND SILVIA DEL CARMEN CANO
                   GARCIA.


     In favor of   EGLA AREL Y VELASQUEZ MOLINA




                              AUTHORIZED BY NOTARY

                           MARIO AQUILES UCLES HERRERA.


                               CATACAMAS, 04 MAY 2016




                                                                      Exhibit A
                                                                       000017
Case 3:18-cv-00428-DMS-MDD Document 289-2 Filed 10/23/18 PageID.4521 Page 7 of 19
               Case 1:18-c(:392 Document 1-1 Filed 10/17/:i{'>age 7of19



                                  SUPREME COURT OF JUSTICE
                            REPUBLIC OF HONDURAS, CENTRAL AMERICA
     [logo:] SPECIAL NOTARIAL PAPER                      [stamp:] COLLEGE OF ATTORNEYS OF
                                                         MORAZAN
     TWENTY LEMPIRAS                                     [illegible] [signature] 5.00 LEMPIRAS
     2016-2019                                           [stamp:] [illegible]

     No. 2117932

                                                RECORD
     PUBLIC INSTRUMENT NUMBER THREE HUNDRED AND THIRTY-SEVEN (337),
     In the city of Catacamas, Department of Olancho, at nine o'clock in the morning (9:00 A.M.) on
     Friday, the fourth (04) of the month of May of the year Two Thousand and Sixteen (2016)- In
     my presence, MARIO A QUILES UCLES HERRERA, Attorney and Notary Public, residing in
     Tegucigalpa, Municipality of the Central District, Department of Francisco Morazan, with his
     Legal Office located at Avenida Miguel Cervantes, Edificio San Cayetano,   3rd   level, cubicle No.
     304, Tegucigalpa, M.D.C. [Municipality of the Central District], with identification card number
     zero nine zero six (No. 0906), of the College of Attorneys of Honduras, and Exequatur Eight
     hundred and eighty-six (No. 886) of the Honorable Supreme Court of Justice, with telephone
     number 2220-0024, of this City for the time being, appearing personally before me Messrs.
     ERLIN YOBANY MOLINA ZELAYA, of legal age, single, Honduran, and with his address in
     the City of Catacamas, Department of Olancho, acting on his own behalf and in his own name,
     SILVIA DEL CARMEN CANO GARCIA, of Legal Age, Single, Honduran, and with her
     address in the City of Catacamas, Department of Olancho, acting on her own behalf and in her
     own name and EGLA AREL Y VELASQUEZ MOLINA, of legal age, single, high school
     graduate in Arts and Sciences, Honduran, and with her address in the City of Catacarnas,
     Department of Olancho; Who assure me that they are in full enjoyment of exercise of their civil
     rights, freely and spontaneously declare - FIRST: The agreeing parties ERLIN YOBANY
     MOLINA ZELAYA and SIL VIA DEL CARMEN CANO GARCIA, declare that they are the
     Biological Parents of the minor EYARIN BRIYANA MOLINA CANO, of Honduran
     nationality, who was born on the Eighth (8 1h) day of the month of June of the year Two Thousand
     and Eight (2008) in the Municipality ofCATACAMAS, Department ofOLANCHO, as stated in
     the Certification of




                                                                                                Exhibit A
                                                                                                 000018
Case 3:18-cv-00428-DMS-MDD Document 289-2 Filed 10/23/18 PageID.4522 Page 8 of 19
               Case 1:18-c('392 Document 1-1 Filed 10/17/l(',age 8of19



     Birth Certificate No. 1503-2009-00769, located in folio 082, of Volume 00643, of the year 2009
     - SECOND: The agreeing parties ERLIN YOBANY MOLINA ZELAYA and SILVIA DEL
     CARMEN CANO GARCIA manifest That by means of this Act they grant in a voluntary
     manner the CARE AND CUSTODY of their minor child EYARIN BRIYANA MOLINA
     CANO to the    appearin~   party EGLA ARELY VELASQUEZ MOLINA, in virtue of finding
     ourselves obligated to do so due to work, we are out of the City for long periods of time, and
     given that the appearing party EGLA ARELY VELASQUEZ MOLINA is the person who has
     taken care of the minor since her birth, since she is our closest relative and is entirely worthy of
     our trust we grant her among other rights and obligations that of Representing her Legally to
     exercise her Care and Custody: feed her. take care of her. educate her and manage her wellness
     as necessary. as well as being able to perform any Migratory movements. - The aforesaid
     granting is for an INDEFINITE PERIOD OF TIME. - THIRD: Conversely, the appearing
     party EGLA AREL Y VELASQUEZ MOLINA states That the aforesaid statements of the
     appearing parties ERLIN YOBANY MOLINA ZELAYA and SILVIA DEL CARMEN
     CANO GARCIA are entirely true, and that she accepts each and every one of the
     OBLIGATIONS AND RIGHTS conferred onto her - All of which, of the knowledge, age,
     marital status, profession or trade, nationality and legal residence of one and the others. - As
     well as the notification of the obligations that they have to fulfill, the registration of this
     Instrument in the Corresponding Institute of the Registry of Deeds and Commercial Property and
     having viewed the following documents: a) Background of the Domain of the real estate property
     that is the object of the Donation. b) Personal documents of the appearing parties which, as
     ordered, are the Identification Document ONE FIVE TWO ZERO DASH ONE NINE NINE
     TWO DASH ZERO ZERO TWO FIVE FOUR (1520- 1992-00254), ONE FIVE ZERO THREE
     DASH ONE




                                                                                                Exhibit A
                                                                                                 000019
Case 3:18-cv-00428-DMS-MDD Document 289-2 Filed 10/23/18 PageID.4523 Page 9 of 19
                case 1:1s-c("392 Document 1-1 Filed 10/17/i("'age 9of19



                              SUPREME COURT OF JUSTICE
                       REPUBLIC OF HONDURAS, CENTRAL AMERICA
     [logo:] SPECIAL NOTARJAL PAPER
     TWENTY LEMPIRAS
     2016-2019


     No. 2106917
     NINE EIGHT NINE DASH ZERO TWO THREE EIGHT ZERO (1503-1989-02380) and
     ONE FIVE ZERO THREE DASH ONE NINE EIGHT EIGHT DASH ZERO ZERO
     FOUR EIGHT SEVEN (1503-1988-00487) I ATTEST.
     SIGNATURE AND FINGERPRINT OF ERLIN YOBANY MOLINA ZELAYA,
     SIGNATURE AND FINGERPRINT OF SILVIA DEL CARMEN CANO GARCIA,
     SIGNATURE AND FINGERPRINT OF EGLA ARELY VELASQUEZ MOLINA,
     SIGNATURE AND NOTARIAL STAMP [of] MARIO AQUILES UCLES HERRERA
     AND as per the requirement of the appearing party EGLA ARELY VELASQUEZ MOLINA, I
     grant, stamp and sign this first copy in the same place and date of its granting on the
     corresponding stamped document, and with the duly settled legal stamps, verifying its original
     copy with the one that corresponds to my pre-inserted protocol number of the current year in
     which I recorded this release. I ATTEST.


     [stamp in left margin:] [illegible]

                                                [signature]
                                                [stamp:] MARJO AQUILES UCLES HERRERA
                                                NOTARY
                                                [illegible]
                                                HONDURAS, CENTRAL AMERICA




                                                                                           Exhibit A
                                                                                            000020
Case 3:18-cv-00428-DMS-MDD Document 289-2 Filed 10/23/18 PageID.4524 Page 10 of 19
                 case 1:1a-c('392 Document 1-1 Filed 1011111(""age 10of19




   ti
TRANSPERFECT



                  City of New York, State of New York, County of New York




                  I, Aurora Landman, hereby certify that the document, "Transcript of Public Deed" is, to
                  the best of my knowledge and belief, a true and accurate translation from Spanish into
                  English.




                  Aurora Landman



                  Sworn to before me this
                  September 24, 2018




                 Stamp, Notary Public




     THREE PARK AVENUE, l9TH FLOOR, NEW YORK, NY 10016 I T 212.689.SSSS I F 212.689.1059 I WWW.TRANSPERFECT.COM
                                         OFFICES IN 90 CITIES WORLDWIDE

                                                                                                         ExhibilA
                                                                                                          000021
Case 3:18-cv-00428-DMS-MDD Document 289-2 Filed 10/23/18 PageID.4525 Page 11 of 19
Case 3:18-cv-00428-DMS-MDD Document 289-2 Filed 10/23/18 PageID.4526 Page 12 of 19
               case 1:1s-cr392 Document 1-1 Filed 10/17/l(''age 12of19



                                                      [logo]
                                         MINISTRY OF EDUCATION
                                 DEPARTMENTAL OFFICE OF EDUCATION
            C.E.B. [Centro de Educaci6n Basica (Basic Education Center)] "CONCEPCION AMADOR"
                                          CATACAMASOLANCHO
                                                TEL. 2799-5445



                                                CERTIFICATION


      The undersigned Director of the Concepci6n Amador Basic Education Center of the district of San
      Francisco, municipality ofCatacamas, Department ofOlancho,


      Hereby certifies that the student EYARIN BRIYANA MOLINA CANO was under the guardianship of
     EGLA ARELY VELASQUEZ MOLINA at the time of her studies in the institution.


     And in witness whereof, this document is signed on the 24 111 day of the month of August of the year 20 I 8.




                                               [stamp:] MINISTRY OF EDUCATION
                                               BASIC EDUCATION CENTER
                                               DIRECTORATE
                                               CONCEPCION AMADOR
                                               CATACAMAS

                                               [signature]
                                               DIRECTOR
                                               MARTIN ZELAYA




                                                                                                         Exhibit A
                                                                                                          000023
Case 3:18-cv-00428-DMS-MDD Document 289-2 Filed 10/23/18 PageID.4527 Page 13 of 19
                                ~                                .              ~
                Case    1:18-c~      392 Document 1-1 Filed           10/17/lf~      age 13of19




   II
TRANSPERFECT




                 City of New York, State ofNew York, County ofNew York




                 I, Aurora Landman, hereby certify that the document, "DEPARTMENTAL OFFICE
                 OF EDUCATION- CERTIFICATION" is, to the best of my knowledge and belief, a
                 true and accurate translation from Spanish into English.




                 Aurora Landman



                 Sworn to before me this
                 September 24, 2018




                Stamp, Notary Public




    THREE PARK AVENUE. 39TH FLOOR, NEW YORK, NY 10016 I T 212.689.5555 I F 212.689.1059 I WWW.TRANSPERFECT.COM
                                         OFFICES IN 90 CITIES WORLDWIDE

                                                                                                        Exhibit A
                                                                                                         000024
Case 3:18-cv-00428-DMS-MDD Document 289-2 Filed 10/23/18 PageID.4528 Page 14 of 19
Case 3:18-cv-00428-DMS-MDD Document 289-2 Filed 10/23/18 PageID.4529 Page 15 of 19
                        Case 1:1s-crl92 Document 1·1 Filed 10/17/l('age 15of19
 [logo:] RNP                                                    REPUBLIC OF HONDURAS                                                                         No, 59577875
                                                            NATIONAL REGISTRY OF PERSONS
                                                              MUNICIPAL CIVIL REGISTRY


                                                          CERTIFICATION OF BIRTH CERTIFICATE
                                                                                        [QR code]
The undersigned Municipal Civil Registrar CERTIFIES that a birth certificate with number:
                         l11slol3l-lzlolol91-lolol116l9l    ldo11/lnt.•u//m1 N11nrMr

is in the Archives of Births of this office located on     folio~ of volume~                        for the year Zl!!!2 and it belongs to:
a)                               MOLINA                                                      b)                                          CANO
                                Firs/ I.as/ Name                                                                                  Second Las/ Name
c)                                                                                                                              F llll                  MD

and whose information is the following:

I) Place, date and order of birth


     •)            CATACAMAS                               b)                          OLANCHO                             c)                          HONDURAS
                         City                                                          Depar1men1                                                        Country

     d)               EIGHT                                •)                           JUNE
                         Day                                                             Mon1h

2.) Identity number, last names, first name and nationality of the father;                                   l</e11tlty No.: I $20·1992-00254

     a) ~~~~~~~~M~O~l~IN.~~"-~~~~~~­                                                              b) ~~~~~~~~~Z~E~LA~YA~~~~~~~~~
                                First Last Name                                                                 Second Last Name
     c)                         ERL/N YOBANY                                                      d) ~------~H~O~N~D~UR7.A=N------~~
                                       Name                                                                        Nationality

3.) Identity number, last names, first name and nationality of the mother:                                  Identity No.: 1503-1989-02380

     a) ~~~~~~~_,,CA~N'-"'O~~~~~~~­                                                               b) ~~~~~~~~~G~~~R~C~1A~~~~~~~~~
                                First Last Name                                                                 Second Last Name
     c) ~~~~~S=l=L~~=IA~D~E~·l~~~RM~E~N~~~~~                                                      d) ~--~---~H~O~ND~URA7.=N~-----~~
                                       Name                                                                        Nationality

4.) Authorized marginal notes:

     NONE




Issued in                                   CATACAMAS                                                                                    OLANCHO
                                                   City                                                                                   Department

 on the:               SEVENTEENTH
              ~~~~~~~~~~~~~
                                                                day of the month of                                                        JULY
of TWO THOUSAND                              _ _ EIGHTEEN_ _ .
[logo:]                                                                                     [signature]
                                                                                                          [stamp:] [NATIONAL REGISTRY OF PERSONS - RNP
                                                                                                          DIRECTORATE 15 03]
[RNP]
[illegible]                                                                                      Signature and Seal of Director General


                                                                     [watermark: illegible]
                                                                     SIGNATURE AND STAMP OFC/Vll. REGISTRAR




                                                                                                                                                            Exhibit A
                                                                                                                                                             000026
Case 3:18-cv-00428-DMS-MDD Document 289-2 Filed 10/23/18 PageID.4530 Page 16 of 19
                                 ~                                               ~.
                 Case 1:18-d,         392 Document 1-1 Filed 10/17/1!,                age 16of19




   ii
TRANSPERFECT




                  City of New York,S~te()fNew York, County of New York




                  I, Aurora Landman, hereby certify that the document, "Birth Certlftcate- EYARIN
                  BRIYANA CANO" is, to the best of my knowledge and belief, a true and accurate
                  translation from Spanish into English.




                  Aurora Landman



                  Sworn to before me this
                  September 24, 2018




                 ~otary              Public




                 Stamp, Notary Public




     THREE PARK AVENUE, l9TH FLOOR, NEW YORK, NY 10016 l T 212.689,5555 l F 212.689.1059 l WWW.TRANSPERFECT.COM
                                          OFFICES IN 90 CITIES WORLDWIDE

                                                                                                         Exhibit A
                                                                                                          000027
Case 3:18-cv-00428-DMS-MDD Document 289-2 Filed 10/23/18 PageID.4531 Page 17 of 19
Case 3:18-cv-00428-DMS-MDD Document 289-2 Filed 10/23/18 PageID.4532 Page 18 of 19
                          Case 1:1s-c('392 Document 1-1 Filed 10/17/l(age 18of19
[logo:] RNP                                                       REPUBLIC OF HONDURAS                                                                    No. 59577696
                                                              NATIONAL REGISTRY OF PERSONS
                                                                MUNICIPAL CIVIL REGISTRY

                                                            CERTIFICATION OF BIRTH CERTIFICATE
                                                                         [QR code]
The undersigned Municipal Civil Registrar CERTIFIES that a birth certificate with number:
                           l1 lslolJl-l119lslsl-lolol4IBl71   lde11flllrn111111   M1mh~r


is in the Archives of Births of this office located on folio 137 of volume 06164 for the year 1988 and it belongs to:

a)                               VELASQUEZ                                                        b)                               MOLINA
                                 Fint /,a.I'/ Name                                                                              Second Last Name
c)                                                                                                                            F llll                  M Cl

and whose infonnation is the following:

I)   Place, date and order of birth

     a)             CATACAMAS                                b)                            OLANCHO                       c)                          HONDURAS
                          City                                                              Department                                                 Country

     d)             TWENTY-TWO                               •)                            FEBRUARY
                           o,,                                                                Month

2.) Identity number, last nan1es 1 first name and nationa!ily of the father:

     a) ~~~~~~-,,:..VE~LA,,,,,S~Q~U~E~Z'--~~~~~­                                                       b) ~~~~~~~~--'-V.~A~R~E=LA-'.,-~~~~~~~~
                                 Firsl last Name                                                                                 Second Last Name
     c) ~~~~~~--'S~/~l~V~E~Rl~O'--~~~~~~                                                               d) ~~~~~~~--"H~O~N~D~URA:=.=N"--~~~~~~~
                                        Name                                                                                           Nationality
3.) Identity number, last names, first name and nationality of the mother:

                                                                                                       b)~~~~~-.,,......::::;:;:=;:,.~~~~~~
                                                                                                                                  Second Last Name
                                                                                                       d) ~~~~~~~--"H~O~~~D~URA:=.=N"--~~~~~-~
                                                                                                                                       Nationality

4.) Authorized marginal notes:

     NONE




Issued in                                     C1TACAMAS                                                                                OLANCHO
                                                     City                                                                              Department

 on the: ----"S"'E"'V"'E'-N'-'T"'E"'E'-N'-'T-"11,_____ day of the month of                                                               JULY
ofTWO THOUSAND                                 _ _ EIG11TEEN_ __
[logo:]                                                                                          [signature]
                                                                                                               [stamp:] [NATIONAL REGISTRY OF PERSONS - RNP
                                                                                                               DI RECTO RA TE IS 03]
[RNP]
[illegible]

                                                                         [watermark: illegible]
                                                                         SIGNATURE AND STAMP OFCIVIL REGISTRAR




                                                                                                                                                          Exhibit A
                                                                                                                                                             000029
Case 3:18-cv-00428-DMS-MDD Document 289-2 Filed 10/23/18 PageID.4533 Page 19 of 19
                Case 1:18-cr-'392 Document 1-1 Filed 10/17/l(~age 19 of 19




   •
TRANSPERFECT




                 City ofNewYork, State.ofNewYork,Cou11tyofNew York




                 I, Aurora Landman, hereby certify that the document, "Birth Certificate· EGLA
                 ARELY MOLINAN" is, to the best of my knowledge and belief, a true and accurate
                 translation from Spanish into English.




                 Aurora Landman



                Sworn to before me this
                September 24, 2018




                Si~Public


                Stamp, Notary Public



                                Ahli) 'l   H!·(•J!Jlf( (

    THREE PARK AVENUE. l9TH FLOOR, NEW YORK, NY 10016 I T 212.689.mS I F m.689.1059 I WWW.TRANSPERFECT.COM
                                         OFFICES IN 90 CITIES WORLDWIDE

                                                                                                    Exhibit A
                                                                                                     000030
Case 3:18-cv-00428-DMS-MDD Document 289-3 Filed 10/23/18 PageID.4534 Page 1 of 21




                             Exhibit B




                                                                      Exhibit B
                                                                       000031
Case 3:18-cv-00428-DMS-MDD Document 289-3 Filed 10/23/18 PageID.4535 Page 2 of 21
                   Case 1:18-(2392 Document 1 Filed 10/17/l('J.ge 1of20



                               UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF COLUMBIA

      EGLA AREL Y VELASQUEZ MOLINA,                           18-cv-02392
      Port Isabel Service Detention Center
      27991 Buena Vista Blvd
      Los Fresnos, Texas 78566;

      Plaintiff,

      v.

      U.S. IMMIGRATION AND CUSTOMS
      ENFORCEMENT ("ICE"),
      500 12th Street SW Washington, DC 20530;

      U.S. DEPARTMENT OF HOMELAND
      SECURITY ("DHS"),
      245 Murray Lane SW Mailstop 0485
      Washington, DC 20528-0075;

      U.S. CUSTOMS AND BORDER PROTECTION
      ("CBP"),
      1300 Pennsylvania Ave. NW
      Washington, DC 20229;

      U.S. CITIZENSHIP AND IMMIGRATION
      SERVICES ("USCIS"),
      20 Massachusetts A venue NW
      Washington, DC 20529;

      THOMAS HOMAN, ACTING DIRECTOR OF
      ICE,
      500 12th Street SW Washington, DC 20536;

      DANIEL BIBLE, SAN ANTONIO FIELD OFFICE
      DIRECTOR, ICE,
      San Antonio Field Office
      1777NELoop 410Floor15
      San Antonio, TX, 78217;

      ANDREW HURON, SAN ANTONIO ASSISTANT
      FIELD OFFICE DIRECTOR, ICE,
      San Antonio Field Office
      1777 NE Loop 410 Floor 15
      San Antonio, TX, 78217;



                                                                            Exhibit B
                                                                             000032
Case 3:18-cv-00428-DMS-MDD Document 289-3 Filed 10/23/18 PageID.4536 Page 3 of 21
               Case 1:18-(2392 Document 1 Filed 10/17/18:'1ge 2 of 20




       KIRST JEN NIELSEN, SECRETARY OF DHS,
       500 12th Street SW Washington, DC 20536;

      JEFFERSON BEAUREGARD SESSIONS III,
      ATTORNEY GENERAL OF THE UNITED
      STATES,
      950 Pennsylvania Avenue NW Washington, DC
      20530;

      L. FRANCIS CISSNA, DIRECTOR OF USCIS,
      20 Massachusetts Avenue NW Washington, DC 20529;

      KEVIN K. MCALEENAN, ACTING
      COMMISSIONER OF CBP,
      1300 Pennsylvania Ave, NW Washington, DC 20229;

      Defendants.




                                                                      Exhibit 8
                                                                       000033
Case 3:18-cv-00428-DMS-MDD Document 289-3 Filed 10/23/18 PageID.4537 Page 4 of 21
               Case l:ls-('2392 Document 1 Filed 10/1711(°'1ge 3 of 20



                                                         TABLE OF CONTENTS

       INTRODUCTION ........................................................................................................................ I
       JURISDICTION ........................................................................................................................... 2
      VENUE ........................................................................................................................................ 3
      PARTIES ...................................................................................................................................... 3
      RELEVANT FACTS ................................................................................................................... 5
      CAUSES OF ACTION .............................................................................................................. 11
      PRAYER FOR RELIEF ............................................................................................................. 15




                                                                                                                                         Exhibit B
                                                                                                                                           000034
Case 3:18-cv-00428-DMS-MDD Document 289-3 Filed 10/23/18 PageID.4538 Page 5 of 21
                     Case     1:18-~2392                 Document 1 Filed 10/17/18:-'ige 4 of 20




                                                      TABLE OF AUTHORITIES

                                                                                                                                         Page(s)

      Cases

      Bell v. Wolfish,
          441 U.S. 520 (1979) .............................................................................................................. 12

      Ms. L v. U.S. Immigration & Customs Enf't,
         No. 3:18-cv-00428-DMS-MDD, 2018 U.S. Dist. LEXIS 107364 (S.D. Cal.
         June 26, 2018) ............................................................................................................... 2, 9, 10

      Statutes

      5 U.S.C. § 706(2)(A) ................................................................................................................... 13

      8 U.S.C. § 1103 ............................................................................................................................ .4

      8 u.s.c. § 1158 ....................................................................................................................... 1, 14

      8U.S.C.§l158(a)(l) .................................................................................................................. 11

      8 U.S.C. § 1225(b)(l) .................................................................................................................. 11

      28 u.s.c. § 1331 ........................................................................................................................... 2
      28 u.s.c. § 1391 ........................................................................................................................... 3

      28 u.s.c. § 2241 ........................................................................................................................... 2

      Other Authorities

      8 C.F.R. §§ 235.3(b)(4), 208.30, and 1003.42 ............................................................................ 11

      Administrative Procedure Act ..................................................................................................... 13

      Executive Order 13 841 .................................................................................................................. 7

      Immigration and Naturalization Act ............................................................................................. 8

      International Convention on Civil and Political Rights, Art. 17 ............................................. 1, 13

      U.S. Constitution Fifth Amendment ................................................................................... passim

      United States Constitution Art. I., § 9, cl. 2 .................................................................................. 3




                                                                                                                                         Exhibit B
                                                                                                                                          000035
Case 3:18-cv-00428-DMS-MDD Document 289-3 Filed 10/23/18 PageID.4539 Page 6 of 21
                Case 1:18-(2392 Document 1 Filed 10/17/1r1ge 5 of 20



                       PETITION FOR HABEAS CORPUS AND COMPLAINT
                         FOB DECJ,ABATOBY AND JN.UJNCTIVE BEJ,JEF


              Egla Arely Velasquez Molina ("Ms. Velasquez Molina" or "Plaintiff"), by and through

       counsel, files this civil action and petition for habeas corpus against Defendants U.S.

       Immigration and Customs Enforcement ("ICE"); U.S. Department of Homeland Security

       ("DHS"); U.S. Customs and Border Protection ("CBP"); U.S. Citizenship and Immigration

       Services ("USCIS"); Thomas Homan, Acting Director of ICE; Daniel Bible, San Antonio Field

      Office Director, ICE; Andrew Huron, San Antonio Assistant Field Office Director, ICE;

      Kirstjen Nielsen, Secretary ofDHS; Jefferson Beauregard Sessions III, Attorney General of the

      United States; L. Francis Cissna, Director of USCIS; and Kevin K. McAleenan, Acting

      Commissioner of CBP; (collectively, "Defendants") to vindicate Ms. Velasquez Molina's

      substantive and procedural due process rights under the Fifth Amendment of the U.S.

      Constitution and her rights under the International Convention on Civil and Political Rights, and

      the United Nations Convention Relating to Status of Refugees, 8 U.S.C. § 1158.

                                            INTRODJJCTJON

             This complaint arises from the United States Government's forcible separation of Ms.

      Velasquez Molina from her young niece, E.C. Ms. Velasquez Molina, a thirty year old

      Honduran woman, is the sole primary caregiver, legal guardian, and biological aunt of E.C., a

      ten-year old girl who has lived with Ms. Velasquez Molina since the death ofE.C.'s biological

      father, Ms. Velasquez Molina's biological nephew, and has been in the sole care of Ms.

      Velasquez Molina since the death ofE.C.'s biological father in 2017. Ms. Velasquez Molina

      considers E.C. to be her daughter. Ms. Velasquez Molina brings this action to halt her pending

      deportation until she has a full and fair opportunity to seek asylum in the United States. That

      opportunity, guaranteed to her by statute, has been denied by the forcible separation of Ms.




                                                                                              Exhibit B
                                                                                               000036
Case 3:18-cv-00428-DMS-MDD Document 289-3 Filed 10/23/18 PageID.4540 Page 7 of 21
               Case l:ls-('2392 Document 1 Filed 10/17/18;'1ge 6 of 20



       Velasquez Molina from E.C. The trauma of that separation rendered Ms. Velasquez Molina

       unable to meaningfully prepare for and participate in the credible fear interview that formed a

       part of her asylum proceedings, resulting in an erroneous negative credible fear determination

       by the Asylum Officer. The forced separation by the Defendants of Ms. Velasquez Molina's

       daughter, in addition to causing substantial emotional distress to both mother and daughter,

      improperly tainted the credible fear assessment. In the absence of the relief sought in this

      action, Ms. Velasquez Molina will be deported to Honduras without having received a fair

      asylum proceeding, and she is likely to suffer death at the hands of the criminal elements that

      caused Ms. Velasquez Molina to flee Honduras with her daughter in the first place.

              In addition, Ms. Velasquez Molina may be a member of the class certified in Ms. L v.

      US. Immigration & Customs Enj"t, No. 3:18-cv-00428-DMS-MDD, 2018 U.S. Dist. LEXIS

      107364 (S.D. Cal. June 26, 2018) at 17 ("Ms. L"). A legal guardian who in the same posture

      as Ms. Velasquez Molina has filed an objection to the proposed settlement in the Ms. L case

      seeking to clarify that legal guardians are included. If Ms. Velasquez Molina is part of the Ms.

      L class, Defendants will be prohibited from deporting her before she is given a de novo and

      fair credible fear interview.    For all the reasons set forth in this Complaint and the

      accompanying papers, Ms. Velasquez Molina's deportation should be stayed until she has

      been given a fair opportunity to pursue her right to asylum in the United States.

                                             JURISDICTION

              1.      This case arises under the Fifth Amendment to the United States Constitution

       and other federal statutes cited in this Petition and Complaint. The Court has jurisdiction

       pursuant to 28 U.S.C. § 1331 (federal question jurisdiction); 28 U.S.C. § 2241 (habeas

       jurisdiction); and Art. I., § 9, cl. 2 of the United States Constitution ("Suspension Clause").

       Ms. Velasquez Molina is in federal custody for purposes of habeas jurisdiction. This Court



                                                                                               Exhibit 8
                                                                                                000037
Case 3:18-cv-00428-DMS-MDD Document 289-3 Filed 10/23/18 PageID.4541 Page 8 of 21
                   Case 1:18-('2392 Document 1 Filed             10/17/18~1ge 7 of 20


       has personal jurisdiction because the official acts giving rise to Plaintiffs harm were

       directed from federal government agencies headquartered in the District of Columbia.

                                                    VENJJE

              2.       Venue is proper under 28 U.S.C. § 1391 because at least one of the

       Defendants is subject to personal jurisdiction in this district with regards to this action.

                                                   PARTIES

              3.       Plaintiff Ms. Velasquez Molina is a citizen of Honduras. She is the biological

       aunt of, legal guardian of, and sole primary caregiver for, E.C., who is also a citizen of

       Honduras. Ms. Velasquez Molina is the de facto mother ofE.C., who is a 10-year old girl.

              4.       Defendant U.S. Immigration and Customs Enforcement ("ICE") is the sub-

       agency of DHS that is responsible for carrying out removal orders and overseeing

       immigration detention.

              5.       Defendant U.S. Department of Homeland Security ("DHS") has responsibility

       for enforcing the immigration laws of the United States and is a department of the executive

       branch of the Government which has been delegated with authority over certain immigration

       matters relevant to this action.

              6.       Defendant U.S. Customs and Border Protection ("CBP") is the sub-agency of

       DHS that is responsible for the initial processing and detention of noncitizens apprehended

       near the U.S. border.

              7.       Defendant U.S. Citizenship and Immigration Services ("USCIS") is the sub-

       agency of DHS that, through its Asylum Officers, conducts interviews of certain individuals

       apprehended at the border to determine whether they have a credible fear of persecution and

       should be permitted to apply for asylum.




                                                                                                      Exhibit B
                                                                                                       000038
Case 3:18-cv-00428-DMS-MDD Document 289-3 Filed 10/23/18 PageID.4542 Page 9 of 21
               Case l:lB-(\2392 Document 1 Filed 10/17/18;-'ige 8 of 20



                  8.   Defendant Thomas Homan is sued in his official capacity as the Director of

        ICE.

                  9.   Defendant Daniel Bible is sued m his official capacity as Field Office

       Director, San Antonio Field Office, ICE.

                 10.   Andrew Huron is sued in his official capacity as Assistant Field Office

       Director, San Antonio Field Office, ICE.

                 11.   Defendant Kirstjen Nielsen is sued in her official capacity as the Secretary of

       the Department of Homeland Security. In this capacity, she has responsibility for each of the

       component agencies within DHS: ICE, USCIS, and CBP. As a result, Respondent Nielsen

       has responsibility for the administration of the immigration laws pursuant to 8 U.S.C. §

       1103, including laws relating to the credible fear interview process, and is empowered to

       grant asylum or other relief.

                 12.   Defendant Jefferson Beauregard Sessions III is sued in his official capacity as

       the Attorney General of the United States.        At all times relevant to this Petition and

       Complaint, he had responsibility for the administration of the immigration laws pursuant to 8

       U.S.C. § 1103, including laws relating to the credible fear interview process, oversaw the

       Executive Office of Immigration Review, and was empowered to grant asylum or other

       relief.

                 13.   Defendant L. Francis Cissna is sued in his official capacity as the Director of

       users.
                 14.   Defendant Kevin K. McAleenan is sued in his official capacity as the Acting

       Commissioner of CBP.




                                                                                               Exhibit B
                                                                                                000039
Case 3:18-cv-00428-DMS-MDD Document 289-3 Filed 10/23/18 PageID.4543 Page 10 of 21
                                  ~·                                       ~.
                       Case 1:18-\     2392 Document 1 Filed 10/17/18,         1ge 9 of 20



                                                BEJ,EVANI FACTS 1

                 15.        Ms. Velasquez Molina is a citizen of Honduras. She is the de facto mother of

           E.C., a minor child, and has been E.C.'s legal guardian and caregiver since 2016, when

           E.C.'s biological parents, Erlin Giovanni Molina Zelaya (Mr. Molina Zelaya) and Sylvia Del

           Carmen Cano Garcia, placed her in Ms. Velasquez Molina's care out of fear for their lives.

           A copy of the Legal Guardianship is attached to this Complaint as Exhibit A. Shortly

           thereafter, E.C.'s parents' fears were realized, when gang members, whom the Honduran

           government is unable to control and whom the local police tacitly support, murdered E.C.'s

           father. E.C. is the biological daughter of Ms. Velasquez Molina's now-deceased nephew.

                 16.        In April 2018, Ms. Velasquez Molina began receiving death threats and

           demands for ransom payments via text messages from the individuals responsible for Mr.

           Molina Zelaya's murder. Specifically, Ms. Velasquez Molina was told she needed to give

           up 50% of her earnings, or she would be killed. One such threat included a picture of her

           deceased nephew's body. Moreover, on at least one occasion, an individual appeared at Ms.

           Velasquez Molina's workplace, demanded to know if she received these threatening

           messages, including the image of her murdered nephew's corpse, and attempted to terrorize

           her into compliance.

                 17.       As a result of that encounter, Ms. Velasquez Molina did not return to work

           out of fear for her life. Ms. Velasquez Molina was a particular target of these threats given

           her steady job and reliable income. Ms. Velasquez Molina took these death threats seriously



       1
        The factual information provided herein is drawn from the statements of Ms. Velasquez
       Molina and non-privileged factual information from communications between Ms. Velasquez
       Molina and counsel for the Texas Civil Rights Project, the organization that initially made
       contact with Ms. Velasquez Molina and similarly situated immigrants seeking asylum in the
       United States.


                                                                                                 Exhibit B
                                                                                                  000040
Case 3:18-cv-00428-DMS-MDD Document 289-3 Filed 10/23/18 PageID.4544 Page 11 of 21
               case 1:1s-{'~392 Document 1 Filed 10/17/18(\.ge 10 of 20



        because this was the same way her nephew and many other people in her town were

        murdered.

              18.      Fearing a similar fate, and knowing that the local police and government

        tacitly support various criminal elements in her town, Ms. Velasquez Molina decided to flee

        Honduras. Among other things, the local police do not become involved in investigating

        crime or preventing gang violence in Ms. Velasquez Molina's town without being paid

        bribes, so police and other governmental authorities would have taken no action to prevent

        potential crimes against Ms. Velasquez Molina and E.C. because it would occur at the

        financial detriment of the police.

              19.      Between April and May 2018, Ms. Velasquez Molina continued to receive

        threatening text messages. Ms. Velasquez Molina feared that she and E.C. would be killed if

        they stayed in Honduras any longer. Therefore, she and E.C. fled their home in late May

        2018 in an effort to obtain asylum in the United States. Ms. Velasquez Molina and E.C.

        entered the United States on June 12, 2018.

              20.      Shortly after Ms. Velasquez Molina and E.C. entered the United States,

        agents from Defendant Customs and Border Protection ("CBP") forcibly separated E.C.

        from Ms. Velasquez Molina, leaving Ms. Velasquez Molina disoriented and in shock at the

        loss of her child, causing substantial and lasting emotional trauma to both Ms. Velasquez

        Molina and E.C., particularly given the recent brutal murder of E.C.'s father by gang

        members and Ms. Velasquez Molina's pledge to keep her safe.            While Ms. Velasquez

        Molina is detained in Los Fresnos, Texas, E.C. is currently housed at a foster-care facility in

        San Antonio, Texas, and their contact is limited to no more than one telephone call per week.




                                                                                                Exhibit B
                                                                                                 000041
Case 3:18-cv-00428-DMS-MDD Document 289-3 Filed 10/23/18 PageID.4545 Page 12 of 21
               case 1:18-{'!392 Document 1 Filed 10/17/lB(°'ge 11of20



              21.       Press reports indicate that Defendants' policies of"zero tolerance" and forced

        family separations were intended to cause substantial emotional trauma to immigrants, like

        Ms. Velasquez Molina, who fled violence to seek asylum in the United States.

              22.       On June 20, 2018, Donald Trump issued Executive Order 13841 ("Executive

        Order"), which ostensibly reversed his administration's policy of forcibly separating children

        from their families upon entry into the United States. Notwithstanding, the Government

        continues to keep minor children, such as E.C., from their detained parents without any

        hearings or legal process and without any showing that the minor has suffered abuse or

        neglect, or that the parent is unfit.

              23.       The Government's forcible separation policy has been widely denounced,

        including by mental health professionals.       The American Academy of Pediatrics has

        criticized the policy because of the severe trauma that forced separation from parents and

        other caregivers causes children. This is particularly true for those children who are already

        traumatized due to conditions in their homeland. The parents of these children are also

        traumatized. The resulting cognitive and emotional damage from such family separations

        can be permanent. The Trump Administration acknowledged as much by ending the practice

        with the June 20, 2018 Executive Order.

              24.       Ms. Velasquez Molina's forcible separation from E.C. was a devastating

        event that caused Ms. Velasquez Molina significant psychological and emotional trauma.

        Ms. Velasquez Molina and E.C. continue to suffer every day they are separated from one

        another.

              25.      During this period of intense psychological trauma, Ms. Velasquez Molina

        applied for asylum in the U.S. On July 15, 2018, Defendant USCIS conducted a credible

        fear interview of Ms. Velasquez.



                                                                                               Exhibit B
                                                                                                000042
Case 3:18-cv-00428-DMS-MDD Document 289-3 Filed 10/23/18 PageID.4546 Page 13 of 21
                 case    1:1s-r~392 Document 1           Filed 10/17/lB('.ge 12 of 20



               26.        Having been forcibly separated from E.C. for weeks, Ms. Velasquez Molina

        was in severe emotional distress and in a state of extreme shock and grief during her

        interview.      She struggled to focus and respond to the interviewer's questions and was

        incapable of describing fully the threats and governmental neglect that led her to flee

        Honduras with her daughter. These threats support her credible fear that Ms. Velasquez

        Molina and E.C. will be killed if they return to Honduras.

              27.        Without a full understanding of the threats against Ms. Velasquez Molina and

        E.C. that caused them to embark on the dangerous journey to the U.S. border, and having

        failed to question Ms. Velasquez Molina adequately or to sufficiently consider the

        psychological trauma affecting her, the Asylum Officer found that she lacked a credible fear

        of persecution. As a result, given that a request for reconsideration of the negative credible

        fear determination was recently denied, Ms. Velasquez Molina is now scheduled to be

        deported, perhaps in the near future. Because defendants refuse to provide assurance that

        they will not deport Ms. Velasquez Molina pending a determination by Judge Sabraw

        regarding whether legal guardians are included in the Ms. L case, and Ms. Velasquez Molina

        fears her imminent deportation, an emergency motion for a restraining order is filed

        herewith.

              28.        Ms. Velasquez Molina's deportation would further traumatize E.C., who

        continues to suffer psychological trauma while apart from Ms. Velasquez Molina.

              29.        The Due Process Clause of the U.S. Constitution's Fifth Amendment

        prohibits the Government from separating children from their primary caregivers without

        justification and adequate process. This rule is based on the self-evident proposition that

        forced separation of families is abhorrent, and otherwise contrary to the basic principles of

        this country.



                                                                                               Exhibit 8
                                                                                                000043
Case 3:18-cv-00428-DMS-MDD Document 289-3 Filed 10/23/18 PageID.4547 Page 14 of 21
                Case 1:18-o,f"' ~392 Document 1 Filed 10/17/18( " .ge 13 of 20



               30.      Pursuant to federal statutes, including the Immigration and Naturalization Act,

        the Convention Against Torture, and associated implementing regulations, an asylum

        applicant's credible fear determination can be made only after a full and fair proceeding.

        Having been forcibly separated from E.C. only weeks before her credible fear interview, Ms.

        Velasquez Molina was denied such a right to a full and fair proceeding due to the grief and

        severe emotional trauma she was experiencing.

              31.      Furthermore, as an adult parent who was forcibly separated from her minor

        child and detained in immigration custody by DHS, Ms. Velasquez Molina may be a

        member of the class certified in Ms. L v. U.S. Immigration & Customs Enf't, No. 3:18-cv-

        00428-DMS-MDD, 2018 U.S. Dist. LEXIS 107364, at *27 (S.D. Cal. June 26, 2018) (ECF

        No. 82).

              32.      This class certified by the Ms. L court includes all "adult parents" of separated

        minor children, and on its face does not exclude legal guardians, like Ms. Velasquez Molina.

        See Ms. L v. U.S. Immigration & Customs Erif't, No. 3:18-cv-00428-DMS-MDD, 2018 U.S.

        Dist. LEXIS 107364, at *27 (S.D. Cal. June 26, 2018) (ECF No. 82). As an initial matter,

        the Ms. L court repeatedly stated that its order directing Defendants to reunite class members

        and their minor children was meant to mitigate the suffering of separated families, and not

        merely biological parents and children. See id. at *3-6, *11-15, *22, *25, *27-28. Further,

        although the Ms. L court expressly excluded certain categories of parents from the class, the

        court did not exclude legal guardians or other non-biological or de facto parents. Id. at * 17,

        *28 n. l 0 (excluding "parents with criminal history or communicable disease, or those

        apprehended in the interior of the country or subject to the [President's executive order

        prohibiting family separations after June 20, 2018].").




                                                                                                Exhibit B
                                                                                                 000044
Case 3:18-cv-00428-DMS-MDD Document 289-3 Filed 10/23/18 PageID.4548 Page 15 of 21
                   case   1:1s-r~392        Document 1 Filed       10/17/18~.ge 14 of 20


                 33.      In a tentative class settlement reached in Ms. L, Defendants have

           acknowledged that credible fear interviews conducted by Asylum Officers during the period

           in which asylum seekers were traumatized by forced family separation are inherently tainted,

           unfair, and contrary to law. (See Putative Settlement Agreement in Ms. L, copy attached

           hereto as Exhibit B). In that regard, the proposed settlement agreement, if approved, will

           require ICE to conduct de nova, good faith, credible fear interviews to detainees seeking

           asylum who, like Ms. Velasquez Molina, were suffering from the severe emotional trauma

           caused by forced family separations when their initial credible fear interview was conducted.

                 34.      It is apparent Defendants do not consider Ms. Velasquez Molina a member of

           the class, given that Ms. Velasquez Molina is presently considered eligible to be deported,

           but this is a determination that the Ms. L court has not yet made.2

                 35.      The United States District Court for the Southern District of California has

           prohibited Defendants from deporting Ms. L class members without their children absent the

           individual's affirmative, knowing, and voluntary waiver of that right, or a determination that

           the parent is unfit.    There has been no such waiver by Ms. Velasquez Molina or

           determination in this case.

                 36.      On August 27, 2018, Ms. Velasquez Molina filed with the Houston, Texas

           Asylum Office a properly supported Request for Reconsideration of the negative finding

           from Ms. Velasquez Molina's earlier credible fear interview. On October 5, 2018, counsel

           for Ms. Velasquez Molina received a letter from USCIS stating that reconsideration was not

           warranted in her case. A copy of the Request for Reconsideration and USCIS letter in

           response are attached to this Complaint as Exhibits C & D.

       2
         Undersigned counsel understand that certain legal guardians who received negative credible
       fear determinations based on interviews conducted while they were emotionally traumatized
       from the separation of their children intend to file papers in Ms. L seeking clarification that
       legal guardians are within the settlement class.

                                                                                                  Exhibit B
                                                                                                   000045
Case 3:18-cv-00428-DMS-MDD Document 289-3 Filed 10/23/18 PageID.4549 Page 16 of 21
                 case   1:1s-r'~392 Document 1 Filed 1011111a(,ge 15 of 20


               37.      As a result of the Defendants' actions in this case, Ms. Velasquez Molina is

        facing imminent deportation, which could potentially be in violation of the injunction issued

        in the Ms. L case, without having had a full and fair opportunity to pursue her asylum claim

        and forcing her to leave behind her minor child, who suffers each day she continues to be

        separated from her de facto mother.

              3 8.      Given the irreparable and continuous emotional damage caused by

        Defendants' actions, Ms. Velasquez Molina requests a stay of her deportation and an order

        obligating the Asylum Office to conduct a good faith, de nova credible fear interview at

        which counsel for Ms. Velasquez Molina may attend. Ms. Velasquez Molina seeks no relief

        from the Court as it relates to the Asylum Office's conclusions from a de nova credible fear

        interview, only that Ms. Velasquez Molina be accorded a fair chance to establish her credible

        fear of persecution in an interview to be conducted in the future, at which Ms. Velasquez

        Molina is represented by counsel.

                                            CAJJSES OF ACTION

                                                   COJJNTI
                                        <yjolatjon of Asylum Statute)


              39.       All of the foregoing allegations are repeated and re-alleged as though fully set

        forth herein.

              40.       Under United States law, noncitizens with a credible fear of persecution in

        their country of origin shall have a fuir opportunity to apply for asylum in the United States.

        See 8 U.S.C. § 1225(b)(l); 8 C.F.R. §§ 235.3(b)(4), 208.30, and 1003.42; 8 U.S.C.

        § l 158(a)(l). Ms. Velasquez Molina has a private right of action to vindicate her right to

        apply for asylum.




                                                                                                 Exhibit B
                                                                                                  000046
Case 3:18-cv-00428-DMS-MDD Document 289-3 Filed 10/23/18 PageID.4550 Page 17 of 21
               Case 1:18-o,    r'
                            !392 Document 1 Filed 10/17/18\f ' ,ge 16 of 20



               41.       Defendants' separation of Ms, Velasquez Molina from EC. violated federal

        asylum law, because it impermissibly infringed upon Ms. Velasquez Molina's ability to

        pursue her asylum claim by requiring her to submit to her credible fear interview, while

        severely emotionally traumatized by the wrongful separation from her daughter.

                                                   COIJNT II
                         CPunjshment ofCjyU Detujnee ju Yinlatjop of Pue Process)


              42.        The U.S. Constitution's Fifth Amendment prohibits punishment of immigrants

        held in civil detention. Bell v. Wolfish, 441 U.S. 520, 538-39 & n.20 (1979).

              43.        At all times after Ms. Velasquez Molina entered the United States in June

        2018, Defendants and their agents and employees have continuously detained Ms. Velasquez

        Molina pursuant to civil immigration detention statutes. Defendants have never detained Ms.

        Velasquez Molina as a convicted criminal. Defendants intend to punish Ms. Velasquez

        Molina by deporting her back to Honduras without her child, to face the very real possibility

        of death, without giving her a fair opportunity to establish a credible fear of persecution and

        otherwise gaining asylum in the United States.

              44.       Defendants' foregoing actions that punish Ms. Velasquez Molina are patently

        excessive in relation to any legitimate government objective.

                                                  COUNT III

                        CFamjly Separatjog ju yjolatjon of Substagtjye Due Process)
            <Agajnst All Pefepdants Except JJSCJS Defendants ju Tbejr Qfficjal Capacjtjes)


              45.       All of the foregoing allegations are repeated and re-alleged as though fully set

        forth herein.

              46.       The Due Process Clause of the United States Constitution's Fifth Amendment

        protects all "persons" on United States soil, including Ms. Velasquez Molina.


                                                                                                 Exhibit B
                                                                                                  000047
Case 3:18-cv-00428-DMS-MDD Document 289-3 Filed 10/23/18 PageID.4551 Page 18 of 21
               case 1:18-{''.392 Document 1 Filed 10/17/18(°\.ge 17 of 20



               47.       Ms. Velasquez Molina has a liberty interest under the Due Process Clause in

        remaining together as a family with her daughter E.C., and the means for mother and

        daughter to be reunited starts with a good faith, de nova credible fear interview that is not

        tainted by the forced separation of Ms. Velasquez Molina from E.C.

              48.        The separation of Ms. Velasquez Molina from E.C. violates substantive due

        process because it furthers no legitimate purpose, much less a compelling governmental

        interest.

                                                   COUNT IV
                     CAdmjnjstratjye Procedure Act-Arbjtracy and Cuprjcjous Practjce)
                             CAgajnst All Defendants Except JJSCJS Defendants)

              49.        All of the foregoing allegations are repeated and re-alleged as though fully set

        forth herein.

              50.        The APA prohibits agency action that is arbitrary and capricious and contrary

        to constitutional right.

              51.        Defendants' separation of Ms. Velasquez Molina from E.C. without a

        compelling justification and without a mechanism, protocol, or system to guarantee that the

        asylum process, including the opportunity for a fair credible fear interview that is conducted

        in good faith, is arbitrary and capricious, and in violation of the APA. 5 U.S.C. § 706(2)(A).

                                                   COUNTY
            Petjtjog for Habeas Cornus JJnder Treatjes of the JJnjted Stutes; Interpatjonal
         Cogyentjon op Cjyjl and Poljtjcal Rjghts CCJajm for lnjupctjye agd Declaratory Reljef
                          Agajgst All Defendants ju Thejr Qfficjal Capacjtjes)

              52.       All of the foregoing allegations are repeated and re-alleged as though fully set

        forth herein.

              53.       The ICCPR has been signed and ratified by the United States.




                                                                                                  Exhibit B
                                                                                                   000048
Case 3:18-cv-00428-DMS-MDD Document 289-3 Filed 10/23/18 PageID.4552 Page 19 of 21
                case 1:18-{'~392 Document 1 Filed 10/17/18(.ge 18 of 20



               54.      Under Article 17 of the ICCPR, "[n]o one shall be subjected to arbitrary or

        unlawful interference with her privacy, family, home or correspondence, nor to unlawful

        attacks on her honor and reputation." Article 23 states that "family is the natural and

        fundamental group unit of society and is entitled to protection by society and the State."

              55.       By forcibly separating Ms. Velasquez Molina from E.C., Defendants have

        subjected Ms. Velasquez Molina to arbitrary, unlawful, and unjustified interference with her

        family in violation of the ICCPR, which improperly tainted her credible fear interview that

        was conducted after she was traumatized by the separation of her daughter.

                                                  COUNT VI

           Petjtion for Habeas Corpus JJnder J,aws and Treatjes of the JJnjted States; lJnjted
            Natjons Conyentjog Relatjng to Status of Refugees and 8 JJ,S,C, § 1158 (Clajm for
         In junctjye and Declaratory Reljef Agajnst All Defendants ju Thejr Officjal Canacitjes)


              56.       All of the foregoing allegations are repeated and re-alleged as though fully set

        forth herein.

              57.       The United States is party to the 1967 Protocol Relating to the Status of

        Refugees and key provisions have been incorporated into U.S. law giving individuals a cause

        of action for litigation. Under federal law, "any alien who is physically present in the United

        States or who arrives in the United States (whether or not at a designated port of arrival and

        including an alien who is brought to the United States after having been interdicted in

        international or United States waters), irrespective of such alien's status, may apply for

        asylum." 8 U.S.C. § 1158.

              58.        Because the right to seek asylum and the definition of refugee, which stems

        from an international treaty, is directly incorporated into federal law, it creates a legal cause

        of action for Ms. Velasquez Molina.




                                                                                                  Exhibit B
                                                                                                   000049
Case 3:18-cv-00428-DMS-MDD Document 289-3 Filed 10/23/18 PageID.4553 Page 20 of 21
                  case   1:1s-r~392      Document 1 Filed 10/17/18('.ge 19 of 20



              59.        Defendants have unlawfully interfered with Ms. Velasquez Molina's right to

        seek asylum and have punished her for doing so by traumatically separating her from her

        daughter and conducting her credible fear interview while she suffered from the severe

        emotional trauma of that separation.

                                          PRAYER FOB BEJ,JEF

              WHEREFORE, Plaintiff prays that this Court:

              A.     Declare the separation of Ms. Velasquez Molina from E.C. to have unlawfully

                     violated Ms. Velasquez Molina's substantive due process rights and interfered

                     with her right to pursue a fair asylum claim in the United States;

              B.     Enjoin Defendants from deporting or otherwise removing Ms. Velasquez Molina

                     from the United States until she is given a good faith, de novo opportunity to

                     pursue her asylum claims;

             C.      Enter an Order requiring ICE and the Asylum Office to conduct a good faith,

                     de novo credible fear interview, at which Ms. Velasquez Molina may be

                     accompanied by counsel; and

             D.      Order all other relief that is just and proper.




                                                                                            Exhibit B
                                                                                             000050
Case 3:18-cv-00428-DMS-MDD Document 289-3 Filed 10/23/18 PageID.4554 Page 21 of 21
              Case   1:1s-{'~392     Document 1 Filed     10/17/18~.ge 20 of 20


                Respectfully submitted this 17th day of October, 2018.


                                                       Isl Joshua C. Toll
                                                       Joshua C. Toll
                                                       DC Bar No. 463073
                                                       jtoll@kslaw.com

                                                       Wintta M. Woldemariam
                                                       DC Bar No. 1025108
                                                       wwoldemariam@kslaw.com

                                                       King & Spalding, LLP
                                                       1700 Pennsylvania Avenue
                                                       Suite 200
                                                       Washington, DC 20006
                                                       (T) 202-737-0500

                                                       Attorneys for Plaintiff




                                                                                  Exhibit B
                                                                                   000051
Case 3:18-cv-00428-DMS-MDD Document 289-4 Filed 10/23/18 PageID.4555 Page 1 of 29




                             Exhibit C




                                                                      Exhibit C
                                                                       000052
Case 3:18-cv-00428-DMS-MDD Document 289-4 Filed 10/23/18 PageID.4556 Page 2 of 29




    Policy Number 11064.2:                     Detention and Removal of Alien Parents or
                                               Legal Guardians
                     ·Issue Date:          August 29, 2017
                     Effective Date:       August2.9, 2017
                     Superseded:           ICE Policy 11064.l: Facilitating Parental Intei-es.ts in the
                     CoW'se of Civil Immigration Enforcement Activities (Aug. 23, 2013) and ICE
                     Policy 11031. l: Juveniles Encountered During FtJgitive Operations (Aug. 24,
                     2007).
                     Federal Enterprise Architectur~ Number: 306· l l2-Q02b

   l.       Purpose/Background. This Directive provides guidance regarding the detention and
            removal of alien pareilts and legal guardians of a minor child(ren), to include those who
            have a direct interest .in fan1ily court or child welfare proceedings in the United States. It
            is intended to complement the dete11tion standards llnd p9liciqs that govern the intake,
            detention, .and removal of alien parents or legal guardi;ms.

    2.      Poll"'Y· U.S. Immigration and Customs Enforcement (lCE) personnel are responsible for
            the prompt and faithful cxecutioi1 ofU .S. immigration laws. In pursuing the enforcement
            ofthese laws agai11stalien parents artd leglll guardians ofa minor child(ren), or who havie
            a direct interest in family court or child weUare proceedings involving a minor ohild(ren)
            in the United States, ICE personnel should remain cognizant.ofthe.impact.enforcement
            actions may have on a lawful petmai1ent resident (.LPR) orU.S. citizen (USC) minor
            child{ren). This Directive in no way limits the ability of ICE personn\ll to make
            individual enforcement decisions on a case•by-case basis. The security and safety of any
            ICE employee, detaine.e, ICE detention start: or member of the public will be paramoimt
            in the exercise of the ptocedures and requirements of this Dil'ective,

   3,       Definitions. The following defJnitions.apply for the; purposes of this b.irec;tive only:

   3.1.    Family Court or Child Welfare Proceeding. A proceeding in which a family or
           dependency court or child welfare agency adjudfoates ot enforces the rights ofparents or
           minor child(ren) throllf,lh detennination or.modification ofpare11ting plans, child custody,
           visitation, or support, or the distribution of property or other legal obligations in the
           context of parental rights.

   4.      Responsibilities.

   4.1.    The Enforcement and Removal Op.erations (ERO) Executive Associate Director is
           responsible for:

            1) Ensµring ERO employees comply with this Directive.; and


   Guidance on the Detentionand R.emoval of Alien Patents. or Legal Guardians.
                                                                                                       Exhibit C
                                                                                                        000053
Case 3:18-cv-00428-DMS-MDD Document 289-4 Filed 10/23/18 PageID.4557 Page 3 of 29




             2). Designating a Child Welfare Coordinator.

    4.2.     Field Office Directors (FOD) are responsible for designating a coordinator at the
             supervisory level in his or her Field Office to serve as the Field Point of Contact (POC)
             for the provisions listed in this Directive for his/her area of responsibility (AOR).

    4.3.     The Child Welfare Coordinator is responsible for:

             1) Serving as the primary point of contact and subject matter expert for all ICE
                personnel regarding child welfare issues related to detained aliens;

             2) With the assistance of ERO divisions responsible for data collection and analysis,
                evaluating, on an ongoing basis, information collected from ENFORCE, the Risk
                Classification Assessment, and other relevant ICE information technology systems
                regarding detained alien parents or legal guardians and sharing appropriate
                information with FODs and Field POCs on an ongoing basis; and

             3) Providing guidance to FODs and Field POCs on:

                 a) Appropriate initial placement and transfer decisions for detained alien parents or
                    legal guardians;

                 b) Appropriate provisions for esce>rted trips to family court or child welfare
                    proceedings for detained alien parents or legal guardians;

                 c) Appropriate visitation within ICE facilities; and

                 d) Appropriate efforts, to the extent practicable, to allow a detained alien parent or
                    legal guardian to make arrangements for their minor child(ren), including through
                    increased access to counsel, consular officials, family and dependency courts,
                    child welfare authorities' personnel, and/or family members or friends in order to
                    arrange guardianship, or to obtain travel documents or otherwise make necessary
                    travel arrangements, for his or her minor child(ren).

            4) Coordinating as necessary with relevant ERO program offices, FODs, state or local
               family court or child welfare authority personnel, consular officials, and others to
               facilitate the timely response to issues or complaints received by ICE regarding the
               child welfare issues of detained aliens.

    4.4.    The ERO Field POCs are responsible for:

            1) Addressing public inquiries related to the family ties of detained alien parents or legal
               guardians of a minor child(ren); and

            2) Communicating with the Child Welfare Coordinator and completing all relevant
               training.

    Guidance on the Detention and Removal of Alien Parents or Legal Guardians
                                                                                                  2
                                                                                                      ExhibitC
                                                                                                       000054
Case 3:18-cv-00428-DMS-MDD Document 289-4 Filed 10/23/18 PageID.4558 Page 4 of 29




    5.       Procedures/Requirements.

    5.1.     Minor Child(ren) Encountered During Enforcement Actions.

             I) ICE personnel should not take custody of or transport a minor child(ren) they
                encounter during an enforcement action who is either a USC or LPR, or who is
                otherwise not removable from the United States.

             2) Absent indications of child abuse or neglect, ICE personnel should accoinmodate, to
                the extent practicable, an alien parent or legal guardian's efforts to make alternative
                care arrangements for his or her minor child(ren). ICE personnel should document
                the alien parent or legal guardian's request for transfer of custody of a USC or LPR
                minor child(ren) to a verifiable third party.

             3) If the alien parent or legal guardian cannot make an alternative care arrangement for
                the minor child(ren), or if there is an indication that the minor child(ren) has been
                subject to abuse or neglect by a parent or other adult who may be asked to take
                custody of the minor child(ren), ICE personnel should contact the local child welfare
                authority or law enforcement agency to take custody of the minor child(ren).

             4) Once a detained alien has been determined to be a parent or legal guardian of a USC
                or Li>R minor child(ren), ICE personnel should enter this information in ENFORCE
                Alien Removal Module (EARM), or its successor system.

    5.2.     Initial Detention Placement and Subsequent Transfers of Detained Alien Parents or
             Legal Guardians.

             I) If the alien's minor child(ren) or family court or child welfare proceedings are within
                the AOR of initial apprehension, the FOD m\Jst refrain from making an initial
                placement or from subsequently transferring the alien outside of the AOR of
                apprehension, unless deemed operationally necessary and otherwise consistent with
                applicable ICE policies.

    5.3.    Participation in Family Court or Child Welfare Proceedings by Detained Alien
            Parents or Legal Guardians.

             I) Where practicable, the. FOD must arrange for a detained alien parent or legal
                guardian's in-person appearance at a family court or child welfare proceeding when
                the detained alien parent or legal guardian's presence is required in order for him or
                her to maintain or regain custody of his or her minor child(ren) and:

                 a) The detained alien parent or legal guardian, or his or her attorney or other
                    representative, timely requests with reasonable notice an opportunity to
                    participate in such hearings;



    Guidance on the Detention and Removal of Alien Parents or Legal Guardians
                                                                                                   3
                                                                                                       Exhibit C
                                                                                                        000055
Case 3:18-cv-00428-DMS-MDD Document 289-4 Filed 10/23/18 PageID.4559 Page 5 of 29
                                  ('

                    b) The detained alien parent or legal guardian, or his or her attorney or other
                       representative, has produced evidence of a family court or child welfare
                       proceeding, including but not limited to, a notice of hearing, scheduling letter,
                       court order, or other such documentation;

                   c) The family court or child Welfare proceedings are located within a reasonable
                      driving distance of the detention facility where the detained alien parent or legal
                      guardian is housed;

                   d) Transportation and escort of the detained alien parent or legal guardian would not
                      be unduly burdensome on Field Office operations; and

                   e) Such transportation and/or escort of the detained alien parent or legal guardian to
                      participate in family court or child welfare proceedings does not present security
                      and/or public safety concerns.

               2) If it is impracticable to transport the detained alien parent or legal guardian to appear
                  in-person in a family court or child welfare proceeding, the FOD should
                  accommodate the detained alien parent or legal guardian's appearance or participation
                  through video or standard teleconferencing from the detention facility or the Field
                  Office to the extent that it is technologically feasible and approved by the family
                  court or child welfare authority. The detained alien parent shall have the
                  responsibility for obtaining approval from the family court or child welfare agency.

               3) All actions taken pertaining to a detainee' s participation in family court or child
                  welfare proceedings should be documented in EARM, or its successor system.

               4) In all cases, ifthe detained alien parent or legal guardian does not wish to attend
                  and/or participate in a family court or child welfare proceeding, ICE will not interfere
                  with the detained alien parent or legal guardian's decision, which shall be documented
                  in the detainee's Alien-File (A-File).

    5.4.       Visitation.

               1) In the event an alien parent or legal guardian is detained, ICE will facilitate a means
                  of regular visitation between the parent and minor child(ren).

               2) Pursuant to ICE detention standards, at facilities where there is no provision for
                  visits by minors, upon request, FODs must arrange for a visit by minor child(ren),
                  step-child(ren), child(ren) under legal guardianship, and/or foster child(ren) within
                  the first 30 days. After that time, upon request, ICE must consider a request for
                  transfer, when practicable, to a facility that will allow such visitation. Upon request,
                  FODs must continue monthly visits, if transfer is not approved, or until an approved
                  transfer can be effected. 1

    1
        See National Detention Standards 2000 (Section H:2.d); Performance-Based National Detention Standards

    Guidance on the Detention and Removal of Alien Parents or Legal Guardians
                                                                                                      4
                                                                                                          Exhibit C
                                                                                                           000056
Case 3:18-cv-00428-DMS-MDD Document 289-4 Filed 10/23/18 PageID.4560 Page 6 of 29




             3) In some cases, parent-child visitation may be required by the family court or child
                welfare authority in order for a detained alien parent or legal guardian to maintain or
                regain custody of his or her minor child(ren). If a detained alien parent or legal
                guardian, or his or her family member, attorney, or other representative produces
                documentation (e.g., a reunification plan, scheduling letter, court order, or other such
                documentation) of such a requirement, FODs must facilitate, to the extent practicable,
                the required visitation between the detained alien parent or legal guardian and his or
                her .minor child(ren).

                 a) Such special visitation may include contact visitation, within the constraints of
                    safety and security for both facility staff and detainees.

                 b) These special arrangements must not limit or otherwise adversely affect the
                    detained alien parent or legal guardian's normal visitation rights under the
                    relevant detention standards, or the safe and efficient operation of the detention
                    facility.

            4) If in-person visitation is not practicable, FODs may permit parent-child visitation
               through video or standard teleconferencing from the detention facility or the Field
               Office to the extent it is technologically feasible and approved by the family.court or
               child welfare authority when visitation is court-ordered.

            5) All actions documenting parent-child visitation should be recorded in EARM or its
               successor system. Copies of visitation orders will be placed in the A-File.

    5.5.    Coordinating Care or Travel of Minor Child(ren) Pending Removal of a Parent or
            Legal Guardian.

            1) Where detained alien parents or legal guardians who maintain their parental rights are
               subject to a final order of removal and ICE is effectuating their removal, FODs or
               their appropriate designees should accommodate, to the extent practicable, the
               detained parent or legal guardian's individual efforts to make arrangements for their
               minor child(ren). Such provisions may include the parent or legal guardian's attempt
               to arrange guardianship for his or her minor child(ren) to remain in the United States,
               or to obtain travel documents for the minor child(ren) to accompany them to their .
               country of removal.

            2) FODs must coordinate, to the extent practicable, within their local detention facilities
               and within the Field Office to afford detained alien parents or legal guardians access
               to counsel, consulates and consular officials, courts and/or family members in the
               weeks preceding removal in order to execute signed documents (e.g., powers of
               attorney, passport applications, appointments of guardians, or other permissions),
               purchase airline tickets, and make other necessary preparations prior to removal.


     2008 (Section H.2.d); Performance-Based National Detention Standards 2011 (Section 1.2.b).

    Guidance on the Detention and Removal of Alien Parents or Legal Guardians
                                                                                                  s
                                                                                                      Exhibit C
                                                                                                       000057
Case 3:18-cv-00428-DMS-MDD Document 289-4 Filed 10/23/18 PageID.4561 Page 7 of 29




             3) In addition, the FOD may, subject to security considerations, provide sufficient notice
                of the removal itinerary to the detainee or through the detained alien's attorney or
                other representative so that coordinated travel arrangements may be made for the
                alien's minor child(ren).

    6.       Recordkeeping.

    6.1.     Court documentation, visitation orders, and family law case files will be maintained as
             part of the A·File. A-Files will be retained pennanently and transferred to the National
             Archives after 100 years in accordance with the U.S. Citizenship and Immigration
             Services A-File records schedule (Nl-566-08-011 ).

    6.2.     Infonnation related to minor child(ren) encountered during enforcement actions and
             family court or child welfare proceedings will be stored in the Enforcement Integrated
             Database and retained for 75 years in accordance with DHS records schedule Biometric
             with Limited Biographical Data (DAA-0563-2013-001) item 6, Law Enforcement.

    7.      Authorities/References.

    7.1.    Executive Order 13,768, "Enhancing Public Safety in the Interior of the United States,"
            82 Fed. Reg. 8799 (Jan. 30, 2017).

    7.2.    Memorandum from DHS Secretary John Kelly, "Enforcement of the Immigration Laws
            to Serve the National Interest" (Feb. 20, 2017).

    7.3.    2011 Perfonnance-Based National Detention Standards.

    7.4.    2008 Performance-Based National Detention Standards.

    7.5.    2000 National Detention Standards.

    8.      Attachments. None.

    9.      No Private Right Statement. This document provides only internal ICE policy
            guidance, which may be modified, rescinded, or superseded at any time without notice. It
            is not intended to, does not, and may not be relied upon to create any right or benefit,
            substantive or procedural, enforceable at law by any party in any administrative, civil, or
            criminal matter. Like · e, no limitations are placed by this guidance on the otherwise
            lawful ent1 cement o 'tigative prerogatives of ICE.




           as       o
         ngDirector
      .s. Immigration and Customs Enfo~ement
    Guldwice on the Detention and Removal of Alien Parents or Legal Guardians
                                                                                              6
                                                                                                  Exhibit C
                                                                                                   000058
    Case 3:18-cv-00428-DMS-MDD Document 289-4 Filed 10/23/18 PageID.4562 Page 8 of 29
 10/12/2018                              Children [ ' ig the United States Unaccompanied: Section 2 I Off;qefugee Resettlement I ACF



 OFFICE OF REFUGEE RESETTLEMENT
 An Office of the Administration for Children & Families




 Children Entering the United States Unaccompanied: Section 2
 Safe and Timely Release from ORR Care
 Published: January 30, 2015

 Categories: Unaccompanied Children's Services


 2.1 Summary of the Safe and Timely Release Process
 The Office of Refugee Resettlement (ORR) has policies and procedures in place to ensure the care and safety of children who are apprehended in the
 United States without a parent or legal guardian available to provide care and custody and without immigration status. These policies require the timely
 release of children and youth to qualified parents, guardians, relatives or other adults, referred to as "sponsors." Safe and timely release must occur within
 a setting that promotes public safety and ensures that sponsors are able to provide for the physical and mental well-being of children.

 ORR evaluates potential sponsors' ability to provide for the child's physical and mental well-being, as the law requires ORR to protect children from
 smugglers, traffickers, or others who might seek to victimize or otherwise engage the child in criminal, harmful or exploitative activity. The process for the
 safe and timely release of an unaccompanied alien child from ORR custody involves many steps, including: the identification of sponsors; the submission
 by a sponsor of the application for release and supporting documentation; the evaluation of the suitability of the sponsor, including verification of the
 sponsor's identity and relationship to the child, background checks, and in some cases home studies; and planning for post-release.

 Posted 1127115

 2.2 Application for the Safe and Timely Release of an Unaccompanied Alien Child from ORR Care

ORR begins the process of finding family members and others who may be qualified to care for an unaccompanied alien child as soon as the child enters
ORR's care. Parents, other relatives, or close family friends can apply to have the child released to their care.

Posted 1127115

2.2.1 Identification of Qualified Sponsors
The care provider (https:l/www.acf.hhs.gov/programs/orr/resource/chlldren-enterlng-the-unlted-states-unaccompanled-gulde-to-terms#Care
Provider), the ORR funded facility that cares for the child, interviews the child as well as parents (see the section below on how ORR confirms relationship
with child), legal guardians, and/or family members to identify qualified custodians ("sponsors"). If a child is either too young or there are other factors that
prohibit the care provider from obtaining potential sponsor information from the unaccompanied alien child, the care provider may seek assistance from the
child's home country consulate in collaboration with the ORR Federal Field Specialist (ORR/FFS)
(https:l/www.acf.hhs.gov/programs/orr/resource/children-entering-the-united~states-unaccompanled-gulde-to-terms#ORR/Federal Field
Specialist) or from a reputable family tracing organization. Finding a sponsor for the child is an ongoing process that continues during the unaccompanied
alien child's stay in ORR care and custody in the event that the primary potential sponsor or primary release plan is not approved.

ORR releases children to a sponsor in the following order of preference: 1 parent; legal guardian; an adult relative (brother, sister, aunt, uncle, grandparent
or first cousin); an adult individual or entity designated by the parent or legal guardian (through a signed deClaration or other document that ORR
determines is sufficient to establish the signatory's parental/guardian relationship); a licensed program willing to accept legal custody; or an adult individual
or entity seeking custody when it appears that there is no other likely alternative to long term ORR care and custody. ORR has grouped these release
options into the following categories. 2

       Category 1: Parent or legal guardian (This includes qualifying step-parents that have legal or joint custody of the child or teen)
       Category 2: An immediate relative-a brother, sister, aunt, uncle, grandparent or first cousin. (This includes biological relatives, relatives through
       legal marriage, and half-siblings)
       Category 3: Other sponsor, such as distant relatives and unrelated adult individuals
       Category 4: No sponsors identified

 Although ORR gives preference to a parent or legal guardian when determining release plans, there are instances when ORR would not release an
 unaccompanied alien child to a parent or legal guardian. These include:
                                                                                                                                 Exhibit C
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-2#2.2.1                            000059                       1/22
    Case 3:18-cv-00428-DMS-MDD Document 289-4 Filed 10/23/18 PageID.4563 Page 9 of 29
 10/12/2018            Children (~1g the United States Unaccompanied: Section 2 I Of(~--~\~efugee Resettlement I ACF
        There has been a court ordered termination of parental rights over the child.
        There is substantial evidence that the child would be at risk of harm if released to the parent or legal guardian.

 In some cases, an unaccompanied alien child enters the United States with her biological child. In those cases, ORR will identify a sponsor for the
 unaccompanied alien child as well as for the infant or toddler. In most instances, it is in the best interest of the unaccompanied alien child and her biological
 child to be released to the same sponsor. When that occurs, the sponsor is assigned the same category for the infant as for the UAC mother. This is true
 even if the potential sponsor would be assigned a different category (based on their relationship status) if he or she were to sponsor the infant alone.

 Revised 4111116

 2.2.2 Contacting Potential Sponsors
 The child's care provider (https://www.acf.hhs.gov/programs/orr/resource/children-entering-the-unlted-states-unaccompanied-guide-to-
 terms#Care Provider) is responsible for implementing safe screening methods when contacting and communicating with potential sponsors. These
 methods are to ensure that a potential sponsor does not pose a risk to the unaccompanied alien child, to other children in the care provider facility or to
 care provider staff.
 These safe screening methods include:

        Use of appropriate interpreters
       Identity of the sponsor is obtained
       Verification of family relationships
       Coordination with the unaccompanied alien child's parents, legal guardians, or closest relatives prior to contacting non-relative adult potential
       sponsors
       Screening for exploitation, abuse, trafficking, or other safety concerns
       Engaging the child to communicate openly with care provider staff about his or her own sense of safety

Posted 1127115

 2.2.3 The Application for Release
All potential sponsors must complete an application in order for a child to be released to them from ORR custody (the "Family Reunification Application").

Within 24 hours of identification of a potential sponsor for a child or youth, the care provider or the ORR National Call Center sends the sponsor a package
with the application and related documents (called the Family Reunification Packet or FRP).

The application package includes the following documents:

       A flyer with contact information on organizations offering a Legal Orientation Program for Custodians (LOPC)
       Family Reunification Packet Cover Letter
       Authorization for Release of Information
       Family Reunification Application
       Sponsor Care Agreement
       Sponsor Declaration
       Fingerprint instructions
       Sponsor Handbook
       (If parent or legal guardian wishes to specify) Letter of Designation for Care of a Minor
       Privacy Notices

The care provider is available to help the potential sponsor complete the application. The care provider also informs potential sponsors that they may
submit additional information to support the application and reminds potential sponsors of the deadlines for completing the forms. The sponsor may also
receive assistance in completing the application at some fingerprinting locations.

Revised 6fl/18

2.2.4 Required Documents for Submission with the Application for Release
In addition to completing and signing the Family Reunification Application (FRA) and the Authorization for Release of Information, potential sponsors must
provide documentation of identity, address, and relationship to the child they seek to sponsor (see also The Family Reunification Checklist for
Sponsors {https://www.acf.hhs.gov/programs/orr/resource/unaccompanled-childrens-services#Family Reunification Packet for
Sponsors)). 3 Potential sponsors must also submit documentation verifying the identity of the children they seek to sponsor, and evidence verifying the
identity of all adults residing with the sponsor and all adult care givers identified in a sponsor care plan. In addition to their use as evidence of the
foregoing, all documentation submitted under this section is used as part of the overall sponsor assessment process. See Section 2.4 Sponsor

                                                                                                                                           Exhibit C
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-2#2.2.1                                      000060             2/22
   Case 3:18-cv-00428-DMS-MDD Document 289-4 Filed 10/23/18 PageID.4564 Page 10 of 29
 10/12/2018            Children ('\1g the United States Unaccompanied: Section 2] or~efugee Resettlement I ACF
 Assessment Criteria and Home Studies (https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-
 2#2.4). As a result, ORR may in its discretion require potential sponsors to submit additional documentation beyond the minimums specified below.

 Proof of Sponsor Identity
 To verify their identity, all potential sponsors must submit original versions or legible copies of government-issued identification documents. They may
 present either one selection from List A or two or more documents from List 8. If a potential sponsor presents selections from list 8, at least one selection
 must contain a legible photograph. Expired documents are acceptable for the purpose of establishing identity.

 LIST OF ACCEPTABLE DOCUMENTS

                                                                                                                                                LISTA



  Permanent Resident Card or Alien Registration Receipt Card (Form 1-551)
                                                                          """""""""'""""""""~•••                               "'""""""""""""""""""""""""""""""""""""""
  Foreign Passport that contains a photograph

  Employment Authorization Document that contains a photograph (Form 1-766)
                                                                                                ··-·····-·········-"               ,,,............   "   """"""

  U.S. Driver's License or Identification Card


 OR

                                                                                                                                                LISTB

  U.S. Certificate of Naturalizatlon
  U.S. Military Identification Card

  U.S. Social Security Card
  Birth Certificate

  Marriage Certificate

  Court order for name change
                                     """"~"··-----""""""""""""""""""""""""""""""""
  Foreign national identification card
 Consular passport renewal receipt that contains a photograph

  Mexican consular identification card
  Foreign driver's license that contains a photograph

 Foreign voter registration card that contains a photograph
                                                                            -·"····-'·--·················-"""""""""""
 Canadian border crossing card that contains a ph·o···'··o···g•.'..•....•P···h··············································
 Mexican border crossing card that contains a photograph with valid For..m
                                                                         ........'..-..'....•.......................................................................
 Refugee travel document that contains a photograph
 Other similar documents


Proof of identify of adult household members and adult care givers identified in a sponsor care plan
All potential sponsors must submit documentation verifying the identity of non-sponsor adults in their household or in a sponsor care plan. For all such
adults, potential sponsors must submit at least one identification document that contains a photograph. The document may be from either List A or List 8
above, and may be an original version or a legible copy of the document. Expired documents are acceptable for the purpose of establishing identity. In
addition, potential sponsors may submit an original version or legible copy of an ORR Verification of Release Form, but only to verify the identity of adults
under the age of 21, and only if the form contains a photograph. ORR will not accept a Verification of Release as proof of identity if it does not contain a
photograph, and/or is for anyone 21 and older.

Proof of Address
All potential sponsors must submit at least one form of documentation verifying their current address. Acceptable forms of documentation include original
versions or legible copies of:

            A current lease or mortgage statement dated within the last two months before submission of the FRA;
            A utility bill, addressed in the sponsor's name and dated within the last two months before submission of the FRA;
            A bank statement dated within the last two months before submission of the FRA;
           A payroll check stub issued by an employer, dated within the last two months before submission of the FRA;
           A piece of mail from a county, state, or federal agency (with the exception of ORR) with the sponsor's name and residential address and dated
           within the last two months before submission of the FRA;
           A notarized letter from a landlord on the business stationary of the real property owner confirming the sponsor's address; and
         Other similar documents reliably indicating that the sponsor resides at the claimed address, dated within the last two months before submission of
        the FRA
                                                                                                                                         Exhibit C
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-2#2.2.1                                     000061         3/22
   Case 3:18-cv-00428-DMS-MDD Document 289-4 Filed 10/23/18 PageID.4565 Page 11 of 29
10/12/2018                             Children   ~1g the United States Unaccompanied: Section 2 I Off:-"'\Refugee Resettlement I ACF
 ORR may use alternative methods to verify address. For example, ORR may send a letter containing specific instructions to the address given by the
 sponsor, and provide a timeline by which the sponsor must comply with the instructions.

 Proof of Child's Identity
 The potential sponsor or child's family must provide the unaccompanied alien child's birth certificate or a legible copy of the child's birth certificate.

 Proof of Sponsor-Child Relationship
 The potential sponsor must provide at least one form of evidence verifying the relationship claimed with the child. 4 Acceptable documents include original
 versions or legible copies of:

        Birth certificates;
       Marriage certificates;
       Death certificates;
       Court records;
       Guardianship records;
       Hospital records;
       School records;
       Written affirmation of relationship from Consulate; and
       Other similar documents.

Category 3 potential sponsors who are unable to provide verifiable documentation of a familial relationship with the unaccompanied alien child must submit
evidence that reliably and sufficiently demonstrates a bona fide social relationship with the child and/or the child's family that existed before the child
migrated to the United States. Care providers must attain sufficient corroboration to be confident that they have received needed verification of the
relationship between the potential sponsor and the child or child's family. In the absence of sufficient evidence of a bona fide social relationship with the
child and/or the child's family that existed before the child migrated to the United States, the child will not be released to that individual.

If a potential sponsor has been charged with or convicted of any crime or investigated for the physical abuse, sexual abuse, neglect, or abandonment of a
minor, he or she must provide related court records and police records, as well as governmental social service records or proof of rehabilitation related to
the incident.

If a sponsor, household member, or adult caregiver provides any false information in the application of release and/or accompanying documents or submits
fraudulent documents for the purposes of obtaining sponsorship of the child, ORR will report the incident to HHS/Office of the Inspector General (OIG) and
to U.S. Immigration and Customs Enforcement's Homeland Security Investigations (HSI). Fraudulent documents include documents on which the address,
identity, or other relevant information is false or documents that have been manufactured or altered without lawful authorization. ORR will deny release if it
is determined that fraudulent documents were submitted during the application of release process.

Revised 11114116

2.2.5 Legal Orientation Program for Custodians
All potential sponsors of children and youth under the care of ORR should attend a presentation provided by the Legal Orientation Program for Custodians
(LOPC). The purpose of this program is to inform potential sponsors of their responsibilities in ensuring the child's appearance at all immigration
proceedings, as well as protecting the child from mistreatment, exploitation, and trafficking, as provided under the Trafficking Victims Protection
Reauthorization Act of 2008. The program also provides information about possible free legal counsel (pro bona legal services) for the youth or child during
the immigration court process.

The Office of Legal Access Programs (OLAP), within the Executive Office for Immigration Review (EOIR) at the U.S. Department of Justice, manages the
LOPC and contracts with legal service organizations around the country to provide LOPC services to potential sponsors in their local communities or in
metropolitan areas served by the program. EOIR is the entity in the federal government that is also responsible for adjudicating immigration cases by fairly,
expeditiously, and uniformly interpreting and administering the nation's immigration laws.

The unaccompanied alien child's case manager (https:/lwww.acf.hhs.gov/programs/orr/resource/children-entering-the-united-states-
unaccompanied-guide-to-terms#Case Manager)is responsible for informing potential sponsors about all procedures related to the child's case-including
attendance at an LOPC presentation. The Family Reunification Packet (FRP) that goes to each potential sponsor includes an Authorization for Release of
Information that the sponsor must sign before the case manager may schedule an appointment for LOPC services. All potential sponsors should submit
the Authorization for Release of Information immediately and prior to submitting the complete FRP to ensure timely scheduling of their LOPC session.

Upon receipt of the Authorization, the case manager schedules an appointment for a potential sponsor to attend a presentation with one of the LOPC
providers around the country. Alternatively, the case manager contacts the LOPC National Call Center at (888} 996-3848 and arranges for the Call Center
to schedule an LOPC appointment for the potential sponsor or mail an LOPC Information Packet to the sponsor.

When evaluating family members and other potential sponsors, ORR considers whether they have attended an LOPC presentation. Attendance at an
 LOPC presentation is a factor in the release assessment.
                                                                                                                             Exhibit C
https:/lwww.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-2#2.2.1                         000062        4/22
  Case 3:18-cv-00428-DMS-MDD Document 289-4 Filed 10/23/18 PageID.4566 Page 12 of 29
10/12/2018            Children ("\19 the United States Unaccompanied: Section 2 [ or~efugee Resettlement I ACF
 Revised 1214117

 2.2.6 Additional Questions and Answers about this Topic
 Q: Will sponsors receive the Family Reunification Packet through the mail or electronically?
 A: Case managers will work with sponsors to identify the best way to get the packets to them, whether electronically or by fax transmission or postage paid
 overnight mail.

 Q: Do sponsors need assistance from an attorney or a paid representative to complete the packet?
 A: No. The unaccompanied alien child's case manager will be able to help the potential sponsor complete the form and explain the process.

 Q: Is It possible for an unaccompanied alien child's spouse to be a sponsor?
 A: ORR considers release to an unaccompanied alien child's adult spouse on a case by case basis.

 Q: Is it possible for family members in the United States to proactlvely contact ORR about children who may have entered the country
 unaccompanied?
 A: Yes. Family members may call the ORR National Call Center, at (800) 203-7001.

 Posted 1127115

 2.3 Key Participants in the Release Process
ORR's sponsor assessment and release decision process requires coordination among care provider staff, nongovernmental third-party reviewers (Case
Coordinators), ORR staff, other Federal agencies, stakeholders, and Child Advocates, where applicable.

Case Managers (https:l/www.acf.hhs.gov/programs/orr/resource/children-entering-the-united-states-unaccompanied-guide-to-terms#Case
Manager) communicate with potential sponsors, gather necessary information and documentation, talk to any relevant stakeholders, and assess sponsors
to formulate a recommendation to the Case Coordinator. Case Coordinators (https:l/www.acf.hhs.gov/programsforr/resource/children-entering-the-
united-states-unaccompanied-guide-to-terms#Case Coordinators) concurrently review all assessment information on an unaccompanied alien child
and sponsor to also make a recommendation. Once Case Managers and Case Coordinators agree on a particular recommendation for release, the
recommendation will be sent to the ORRIFFS (https:llwww.acf.hhs.gov/programs/orr/resource/children-entering-the-united-states-unaccompanied-
guide-to-terms#ORR/Federal Field Specialist) for a final release decision. If the Case Manager and Case Coordinator cannot agree on a
recommendation, the case is elevated to the ORR/FFS for further guidance.

Revised 811116

2.3.1 ORR/Federal Field Specialists (ORR/FFS)
ORR/FFS are ORR's field staff located regionally throughout the country and are assigned to a group of care providers within a region. They have the
authority to approve all unaccompanied alien children transfer and release decisions; oversee care providers to ensure all services, policies, and
procedures are properly provided and implemented; and serve as a liaison to local stakeholders, including other Federal agencies, local legal service
providers, local communities, Child Advocates, etc. ORR/FFS also provide guidance, direction, and technical assistance to care providers.

With regard to the release process, ORR/FFS oversee individual unaccompanied alien children cases and review Case Manager, Case Coordinator, and
Child Advocate recommendations; and make final release and transfer decisions for ORR. ORR/FFS also make final decisions whether home studies are
conducted and/or post-release services are provided. 5 ORR/FFS coordinate all aspects of a child's case with care provider staff, Case Coordinators,
stakeholders, and other Federal agencies.

Revised 811116

2.3.2 Case Managers
Care provider Case Managers perform a variety of duties, including coordinating the completion of assessments of unaccompanied alien children,
completing individual service plans, assessing potential sponsors, making transfer and release recommendations, and coordinating the release of a child
or youth from ORR care and custody. (The care provider provides a range of services through other trained staff that are described in Section 3: Services.)

The role of the Case Manager within the release process is to initiate and maintain ongoing communication with the potential sponsor, gather sponsor
information, and assess whether the potential sponsor is a suitable sponsor who can safely provide for the physical and mental well-being of the child or
youth. When communicating with the potential sponsor, the Case Manager may:

       Provide direct assistance on completing the sponsor application packet and ensuring provision of supporting documentation;
       Involve the sponsor in making a plan for individualized services for the unaccompanied alien child, as appropriate;
       Keep the sponsor informed of the child's progress and current functioning;
       Provide the sponsor with detailed information about the child's needs in order to fully assess the sponsor's ability to provide care and services,
       including completing a sponsor care plan, when necessary·,
                                                                                                                                         Exhibit C
htlps://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-2#2.2.1                                    000063            5/22
   Case 3:18-cv-00428-DMS-MDD Document 289-4 Filed 10/23/18 PageID.4567 Page 13 of 29
 10/12/2018            Children \ 1 9 the United States Unaccompanied: Section 21 or~efugee Resettlement I ACF
        Discuss services that are available in the sponsor's community for the child; and
        Share relevant information on the unaccompanied alien child in accordance with applicable privacy and information-sharing policies and in
        collaboration with the unaccompanied alien child and the child's clinician in a way that best serves the child's safety and well-being.

 The Case Manager's role is also to ensure that information is gathered or shared with the appropriate staff and stakeholders during the sponsor
 assessment process. The Case Manager provides weekly status updates to the unaccompanied alien child's Case Coordinator and ORR/FFS on the
 progress in achieving a safe and timely release with family members as well as potential challenges that may delay a release. The Case Manager provides
 weekly status updates (monthly for children in LTFC) to the UAC on the child's case and provision of seivices, preferably in person. The Case Manager
 informs other stakeholders of the progress of a child's case, including notification that an unaccompanied alien child may not have a potential sponsor, and
 any final release decisions. Stakeholders may include local legal service providers and attorneys of record, other local service providers, Child Advocates,
 post-release ·and home study providers, and other Federal agencies. Case Managers, in collaboration with the ORRIFFS and Case Coordinator, will also
 work with law enforcement officials regarding an unaccompanied alien child's pending release if the minor has outstanding criminal charges or other
 issues.

 Revised 6nl18

 2.3.3 Case Coordinators
 Case Coordinators are non-governmental contractor field staff assigned to one or more care providers primarily to review unaccompanied alien children
 cases and provide transfer and release recommendations to ORR staff. The Case Coordinator is responsible for integrating all areas of assessment from
 the Case Manager, Child Advocates, where applicable, and other stakeholders into a release plan that will provide for the unaccompanied alien child's
 physical and mental well-being. After staffing and reviewing a case, Case Coordinators and Case Managers must agree on a release recommendation. If
 there is a disagreement or a particularly complex case, then the case will be elevated to the ORRIFFS for further guidance.

       Providing timely review and assessment of potential sponsors and unaccompanied alien children to make recommendations for release to ORR in
       conjunction with the Case Manager;
       Assisting ORR in ensuring that children are placed in the least restrictive setting while receiving all appropriate services;
       Meeting with individual unaccompanied alien children and care provider staff at designated ORR-funded care provider sites;
       Providing targeted child welfare-based assistance to care provider staff, as directed by ORR staff;
       Making recommendations for home study and post-release services for at-risk children;
       Making placement recommendations for children who require more specialized levels of care, such as long-term foster care and residential
       treatment centers;
       Participating in collaborative meetings with local stakeholders; and
       Participating in staffing of cases with care providers and designated ORR staff.

Revised 811116

2.3.4 Child Advocates
ORR may appoint Child Advocates (https:lfwww.acf.hhs.gov/programs/orr/resource/children-entering-the-unlted-states-unaccompanied-guide-
to-terms#Child Advocate) for victims of trafficking and other vulnerable children. Child Advocates are third parties who make independent
recommendations regarding the best interests of a child. Their recommendations are based on information that is obtained from the child and other
sources (e.g., the child's parents, potential sponsors, government agencies, and other stakeholders). Child Advocates formally submit their
recommendations to ORR and/or the immigration court in the form of Best Interest Determinations (BIDs). ORR considers BIDs when making decisions
regarding the care, placement, and release of unaccompanied alien children, but it is not bound to follow BID recommendations.

As required by the TVPRA, ORR provides Chlld Advocates with access to information necessary to effectively advocate for the best interests of children
with whom they are working. After providing proof of appointment, Child Advocates have access both to their clients and to their clients' records. Child
Advocates may access their clients' entire original case files at care provider facilities, or request copies from care providers. 6 Further, they may participate
in case staffings.

Child Advocates and ORR maintain regular communication, informing each other of considerations or updates that impact service provision and release
planning.

Child Advocates' duties include:

       Client Visits: The Child Advocate meets with the unaccompanied alien child regularly and speaks with the child's care provider staff in order to
       understand the child's background and current situation.
       Decision Making: The Child Advocate helps the unaccompanied alien child understand legal and care-related issues, explains the consequences of
       decisions made in response to those issues, and assists the child in making decisions when the child requests such help.
       Best Interests Advocacy: The Child Advocate develops a service plan containing best-interest recommendations with respect to the care,
       placement, and release options; and keeps the care provider, ORR, and the legal service provider or attorney of record apprised of the plan and
       advocacy efforts.                                                                                                              Exhibit C
https:f/www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-2#2.2.1                                       000064           6/22
   Case 3:18-cv-00428-DMS-MDD Document 289-4 Filed 10/23/18 PageID.4568 Page 14 of 29
 10/12/2018                           Children (   ....'\1g the United States Unaccompanied: Section 2 I or"Refugee Resettlement I ACF
        Case updates: The Child Advocate collaborates and regularly communicates with the care provider, ORR, and other stakeholders in the planning
        and performance of advocacy efforts. For children who have been released from ORR care, Child Advocates provide timely updates as appropriate
        or as requested by ORR.

 In most cases, ORR appoints Child Advocates while children are in its custody. However, in its discretion, ORR may appoint Child Advocates for
 unaccompanied alien children after their release from ORR care.

 Posted 811116


 2.4 Sponsor Assessment Criteria and Home Studies
 As noted in the Section 2.2 Application for Safe and Timely Release of an Unaccompanied Alien Child from ORR Care, the application process for
 release of an unaccompanied alien child involves a number of steps, including background checks (see Section 2.5 ORR Policies on Requesting
 Background Checks) and submission of the application by the sponsor. This section describes the criteria ORR uses to assess each potential sponsor's
 ability to provide for the physical and mental wellwbeing of the unaccompanied alien child, and the role of home studies in the process.

 The sponsor assessment reviews a sponsor's strengths, resources, risk factors and special concerns within the context of the unaccompanied alien child's
 needs, strengths, risk factors, and relationship to the sponsor. ORR also determines whether to conduct a home study, as required by the law or as
 necessary to ensure the welfare of the child

 Revised 3115116

 2.4.1 Assessment Criteria
ORR considers the following factors when evaluating family members and other potential sponsors:

       The nature and extent of the sponsor's previous and current relationship with the child or youth and the unaccompanied alien child's family, if a
       relationship exists.
       The sponsor's motivation for wanting to sponsor the child or youth.
       The unaccompanied alien child's parent or legal guardian's perspective on the release to the identified potential sponsor (for cases in which the
       parent or legal guardian has designated a sponsor).
       The child or youth's views on the release and whether he or she wants to be released to the individual.
       The sponsor's understanding of the unaccompanied alien child's needs, as identified by ORR and the care provider.
       The sponsor's plan to provide adequate care, supervision, access to community resources, and housing.
       The sponsor's understanding of the importance of ensuring the unaccompanied alien child's presence at all future hearings or proceedings,
       including immigration court proceedings, and the sponsor's attendance at a Legal Orientation Program for Custodians (LOPC) presentation. See
       section 2.2.5.
       The linguistic and cultural background of the child or youth and the sponsor, including cultural, social, and communal norms and practices for the
       care of children.
       The sponsor's strengths, resources, and mitigating factors in relation to any risks or special concerns of the child or sponsor, such as a criminal
       background, history of substance abuse, mental health issues, or domestic violence and child welfare concerns.
       The unaccompanied alien child's current functioning and strengths in relation to any risk factors or special concerns, such as children or youth who
       are victims of human trafficking; are a parent or are pregnant; have special needs, disabilities or medical or mental health issues; have a history of
       criminal, juvenile justice, or gang involvement; or a history of behavioral issues.

Revised 1214117

2.4.2 Home Study Requirement
The care provider screens each case to determine whether to conduct a home study of the potential sponsor as required under the Trafficking Victims
Protection Reauthorization Act of 2008 (TVPRA) (http://www.gpo.gov/fdsys/pkg/BILLS-110hr7311enr/pdf/BILLS-110hr7311enr.pdf). Information
about the child is collected during initial placement into an ORR facility and throughout his or her stay. The care provider then uses the information
collected about and from the child in conjunction with the sponsor assessment process to determine whether to conduct a home study
(https://www.acf.hhs.gov/programs/orr/resource/chlldren-entering-thewunited-states-unaccompanled-gulde-to-terms#Home Study). The TVPRA
requires home studies under the following circumstances:

    1. The child is a victim of a severe form of trafficking in persons;
    2. The child is a special needs child with a disability as defined by section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102);
    3. The child has been a victim of physical or sexual abuse under circumstances that indicate that the child's health or welfare has been significantly
       harmed or threatened; or
    4. The child's sponsor clearly presents a risk of abuse, maltreatment, exploitation or trafficking, to the child based on all available objective evidence.
                                                                                                                                           Exhibit C
https:l/www.acf.hhs.gov/orr/resource/children-enteringwthe-united-stateswunaccompaniedwsectionw2#2.2.1                                      000065           7/22
   Case 3:18-cv-00428-DMS-MDD Document 289-4 Filed 10/23/18 PageID.4569 Page 15 of 29
 10/12/201 B                           Children ("""1g the United States Unaccompanied: Section 2 I or-Refugee Resettlement] ACF
 ORR also requires a home study before releasrr 1y any child to a non-relative sponsor who is seeking to sponsor multiple children, or who has previously
 sponsored or sought to sponsor a child and is seeking to sponsor additional children. ORR requires a home study for children who are 12 years and under
 before releasing to a non-relative sponsor.

 In circumstances in which a home study is not required by the TVPRA or ORR policy, the Case Manager and Case Coordinator may recommend that a
 home study be conducted if they agree that the home study will provide additional information required to determine that the sponsor is able to care for the
 health, safety and well-being of the child. See Footnote 5.

 The care provider must inform the potential sponsor whenever a home study is conducted, explaining the scope and purpose of the study and answering
 the potential sponsor's questions about the process. In addition, the home study report will be provided to the potential sponsor if the release request is
 denied. See also Section 2.7.7.

 Home Study Report and Final Recommendation

 A home study consists of interviews, a home visit, and a written report containing the home study case worker's findings. A home study assesses the
 potential sponsor's ability to meet the child's needs, educates and prepares the sponsor for the child's release, and builds on the sponsor assessment
 conducted by the care provider staff to verify or corroborate information gathered during that process. The home study is conducted as a collaborative
 psycho-educational process in which the home study case worker identifies areas where additional support, resources, or information are needed to
 ensure a successful sponsorship, and provides corresponding psycho-educational assistance. The final recommendation must present a comprehensive
 and detailed assessment of the sponsor's ability to care for the needs of the child and address any additional information that emerges during the course of
 the home study regarding the sponsor, the sponsor's household or the child.

 The home study provider must contact the care provider within 24 hours of home study referral acceptance, and must also contact the sponsor to schedule
 the home visit within 48 hours of referral acceptance. The home study provider makes a recommendation to ORR about release with the sponsor. The
 ORR Federal Field Specialist takes the home study provider's recommendation into consideration when making a release decision. ORR has final authority
 on release decisions.

 The home study provider submits the written report within 10 business days of receipt of the referral. Any requests by the home study provider to extend
 beyond 10 business days or to cancel a home study must be submitted in writing to the ORR Federal Field Specialist for consideration.

All releases following home studies require post-release services.

Must a child receive a Trafficking Ellgibllity or Interim Assistance Letter from HHS prior to being referred for a TVPRA-mandated home study
under #1 above?

No, a child does not need to receive a Trafficking Eligibility Letter from HHS prior to being referred for a home study. A care provider may refer a child for a
home study under #1 above if, during the assessment for trafficking, the care provider determines the child is a victim of a severe form of trafficking in
persons.

In determining whether a TVPRAwmandated home study is required under #3 above, care providers consider the following questions:

What is physical abuse?

Physical abuse is an act that results in physical injury, such as red marks, cuts, welts, bruises, broken bones, missing or broken teeth or muscle strains.
Acts of physical abuse include but are not limited to punching, beating, kicking, biting, hilting (with a hand, stick, strap or other object), burning, strangling,
whipping, or the unnecessary use of physical restraint.

Is physical abuse intentional?

Generally, physical abuse is intentional; however, physical abuse can occur when physical punishment goes too far. In other words, an accidental injury of
a child may be considered physical abuse if the act that injured the child was done intentionally as a form of punishment.

Must a child have physical injuries to meet the standard for physical abuse under #3?

No, in some cases, a child may not have physical injuries at the time the care provider makes an assessment. Children may be in various stages of the
healing process or thoroughly healed from the physical abuse by the time they arrive in ORR care.

For the purposes of #3, who can physically or sexually abuse a child?

A parent, legal guardian, caregiver or other adult with a special relationship to the child can physically or sexually abuse a child.

Who is considered to be a caregiver or adult with a special relationship?

A caregiver is defined as any person who is entrusted with the child's care and who lives with the child. Other adults with a special relationship to the child
 could include a teacher, priest, or health care provider.
                                                                                                                                          Exhibit C
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-2#2.2.1                                      000066          8122
   Case 3:18-cv-00428-DMS-MDD Document 289-4 Filed 10/23/18 PageID.4570 Page 16 of 29
 1011212018                            Children \
                                                 ~

                                                        19 the United States Unaccompanied: Section 2 I Off\
                                                                                                              ,,     ~efugee   Resettlement I ACF
 What is sexual abuse?

 Sexual abuse of a child by a parent, legal guardian, caregiver or other adult with a special relationship to the child includes any of the following acts, with or
 without the consent of the child or youth:

        Contact between the penis and the vulva or the penis and the anus, including penetration, however slight;
        Contact between the mouth and the penis, vulva, or anus;
        Contact between the mouth and any body part where the adult has the intent to abuse, arouse, or gratify sexual desire;
        Penetration of the anal or genital opening, however slight, by a hand, finger, object, or other instrument where the adult has the intent to abuse,
        arouse, or gratify sexual desire;
        Any other intentional contact, either directly or through the clothing, of or with the genitalia, anus, groin, breast, inner thigh, or the buttocks where the
        intent is to abuse, arouse, or gratify sexual desire;
        Any attempt, threat, or request by the adult to engage in the activities described above;
        Any display by the adult of his or her uncovered genitalia, buttocks, or breast in the presence of the child; and
        Voyeurism.

 State laws on statutory rape are not the standard in assessing whether a youth has been sexually abused for the purposes of #3. Care providers use the
 definition from the ORR rule concerning sexual abuse and harassment; however, for the purposes of determining when a home study is required, the
 perpetrator is limited to a parent, legal guardian, caregiver or other adult with a special relationship to the child.

 Under what circumstances Is a child's health or welfare considered to have been significantly harmed or threatened?

 Care providers assess the totality of the circumstances in determining whether a child's health or welfare has been significantly harmed or threatened. ln
 evaluating a specific case, care providers take into consideration not only the definitions of physical and sexual abuse listed

above, but also the circumstances surrounding the incident and any behaviors that the child or youth exhibits as a result of the abuse. Circumstances to
consider include but are not limited to: the amount of time that has passed since the abuse, the period of time in which the abuse occurred, the cultural
context in which the abuse occurred, the age of the child or youth at the time of the abuse, and the relationship between the youth and the perpetrator.

 Care providers take into consideration the situations and behaviors listed below, but do not make a determination based solely on the presence or absence
 of one of them.

       The child experiences on-going medical issues from physical injuries.
       The child exhibits negative or harmful behaviors, thoughts or emotions, such as, but not limited to, excessive hostility or aggression towards others,
       fire setting, cutting, depression, eating disorders suicidal ideation or substance abuse.

Jn evaluating difficult cases, the care provider should consult with their ORR/FFS.

Revised 119117

2.4.3 Additional Questions and Answers on This Topic
Q: What happens if a new sponsor is identified during the sponsor assessment process?
A: If there are multiple potential sponsors, the ORR-funded care provider will exhaust all efforts to facilitate a release to a parent or legal guardian while
also contacting and evaluating other potential sponsors concurrently. ORR has release order preferences and will evaluate sponsors concurrently in
accordance with the preference orders to determine the best placement for the child.

Posted 1127115

2.5 ORR Policies on Requesting Background Checks of Sponsors
In order to ensure the safety of an unaccompanied alien child and consistent with the statutory requirements under the TVPRA of 2008, ORR requires a
background check of all potential sponsors and household members. The background check takes place as soon as the potential sponsor and adult
household members have completed the Authorization for Release of Information form, submitted fingerprints, and provided a copy of a valid government
issued photo identification. ORR transmits the fingerprints to the Department of Homeland Security to perform criminal and immigration status checks on
ORR's behalf. OHS then submits the results to ORR.

ORR also conducts additional background checks without going through OHS. Depending on the circumstances, these checks may involve background
checks on criminal history (including through the FBI) and child abuse/neglect checks (CAIN)

Adult care givers identified in a sponsor care plan also require background checks, as provided in the chart at section 2.5.1.

Revised 6n118
                                                                                                                                              Exhibit C
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-2#2.2.1                                          000067           9122
   Case 3:18-cv-00428-DMS-MDD Document 289-4 Filed 10/23/18 PageID.4571 Page 17 of 29
 10/12/2018            Children ~1g the United States Unaccompanied: Section 2 I ot(~~qefugee Resettlement I ACF

 2.5.1 Criteria for Background Checks
 All potential sponsors and adult household members undergo a background check for criminal history and immigration status using fingerprints. These
 checks are conducted by the Department of Homeland Security on behalf of ORR and OHS then submits the results to ORR.

 In addition, ORR independently conducts background checks without going through OHS. This independent background check process varies, depending
 in part on the relationship of the potential sponsor to the unaccompanied alien child:

          Parents and legal guardians (Category 1)
         Other immediate adult relatives, such as brother, sister, aunt, uncle, grandparent or first cousin (Category 2)
          Distant relatives and unrelated adults (Category 3)


 As a part of this independent background check process, all potential sponsors must undergo a public records check.

 The following indicates the minimum requirements for the process for sponsors. ORR may require additional checks, verifications, or procedures for
 sponsors in any category if there are any unresolved issues or questions related to the well-being of the child.

 The following table lists the types of background checks performed, and explains when they are performed, based on the potential sponsor's relationship to
 the unaccompanied alien child and other release considerations. The chart identifies when OHS performs the check on ORR's behalf. (See also Section
 2.7.4 (https:l/www.acf.hhs.gov/programs/orr/resource/children-entering-the-unlted-states-unaccompanied-section-2#2.7.4), listing findings barring
 release)

  Type of Background Check                         Purpose                                              Persons Checked                         When Performed


  Public Records Check                             Identifies arrests or convictions of sponsors,       Potential Sponsors in Categories 1·3.   In all cases
                                                   adult household members, or others. If a check
                                                                                                        Non-sponsor adult household
                                                   reveals a criminal record or safety issue, it will
                                                                                                        members and adult care givers
                                                   be used to evaluate the sponsor's ability to         identified in a sponsor care plan.
                                                   provide for a child's physical and mental well-
                                                   being.


 Sex Offender Registry Check, conducted            Identifies sponsors and others that have been        Potential Sponsors in Categories 1-3.   In all cases
 through the U.S. Department of Just!ce            adjudicated as sex offenders through a nat!onal
                                                                                                        Non-•por,,01· aclull household
 National Sex Offender Public Website              search and, if available, a local public registry
                                                                                                                   and adult care givers
                                                   search.                                                        in a sponsor care plan.


 Immigration Status Check conducted by             Provides information about immigration court    Potential Sponsors in Categories 1-3.        In all cases.
 the Department of Homeland Security               actions and immigration statuses, including     Non-sponsor adult household
                                                   information about orders of removal. The
 using fingerprints                                information is also used to determine whether a members.
                                                   sponsor care plan is required for release (see
                                                   Section 2.7.6).                                 Adult care givers identified in a            l/vhere a public records check reveals
                                                                                                   sponsor care plan.                           possible disqualifying factors under 2.7.4;
                                                                                                                                                or where there is a documented risk to the
                                                                                                                                                safety of the unaccompanied alien child,
                                                                                                                                                the child is especially vulnerable, and/or
                                                                                                                                                the case is being referred for a home study.

 National (FBI) Criminal History Check,                                                                                                         In all cases.
 based on digital fingerprints or digitized        household member has a criminal history, has         Non-sponsor adult household
 paper prints                                      been convicted of a sex crime, or has been           members.
                                                   convicted of other crimes that compromise the
                                                   sponsor's ability to care for a child.


                                                                                                                  givers identified in a        l/vhere a public records check reveals
                                                                                                        sponsor care plan.                      possible disqualifying factors under 2.7.4;
                                                                                                                                                or where there is a documented risk to the
                                                                                                                                                safety of the unaccompanied alien child,
                                                                                                                                                t~e child ls especially vulnerable, andfor
                                                                                                                                                the case is being referred for a home study

 DHS criminal history check, based on              Determines whether a sponsor or adult                Potential Sponsor in Categories 1-3.    In all cases.
 digital fingerprints or digitized paper prints.   household member has a criminal history,             Non-sponsor adult household
                                                   including: biographic criminal check of the          members.
                                                   national databases, a biographical check for
                                                   wants and warrants.                                       care givers identified in a        l/vhere a public records check reveals
                                                                                                                                                                    Exhibit C
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-2#2,2.1                                                               000068              10/22
   Case 3:18-cv-00428-DMS-MDD Document 289-4 Filed 10/23/18 PageID.4572 Page 18 of 29
 10/12/2018            Children                           \\g
                                the United States Unaccompanied: Section 2 I O<----.,,~efugee Resettlement I ACF
                                             '                                                       sponsor care plan.                      possible disqualifying factors under 2.7.4;
                                                                                                                                             or where there is a documented risk to the
                                                                                                                                             safety of the unaccompanied alien child,
                                                                                                                                             the child is especially vulnerable, and/or
                                                                                                                                             the case is being referred for a home study.

                                                 Checks all localities in which the sponsor or                                               In cases that require a home study, and
  obtained on a state by slate basis as no       household member has resided in the past 5                                                  cases where a special concern is identified.
  national CAIN check repository exists          years.
                                                                                                     Potential Sponsors in Category 3.       In all cases.

                                                                                                     Non-sponsor adult household             In any case where a sponsor is required to
                                                                                                     members and adult care givers           undergo a CAIN check.
                                                                                                     identified in a sponsor care plan.

  State Criminal History Repository Check        Assists in localing police or arrest records, or    Potential Sponsors in Categories 1-3.   Used on a case-by-case basis when there
  and/or Local Police Check                      other criminal offense details, as needed.                                                  is an unresolved criminal arrest or issue
                                                                                                     Non-sponsor adult household             that ls still in process.
                                                                                                     members and adult care givers
                                                                                                               in a sponsor care plan.




 Revised 617118

  2.5.2 Results of Background Checks on Release Decisions
 As an entity providing for the health and well-being of children and youth, ORR uses the results from background checks to determine whether release to a
 potential sponsor is safe. A potential sponsor may be denied a release request, based on the results of a background check, and a release decision may
 remain undecided until ORR obtains the results of a potential sponsor's criminal history, immigration background checks, or child abuse and neglect
 reports.

 The biometric and biographical information, including fingerprints, is shared with Federal, state or local law enforcement agencies and may be used
 consistent with their authorities, including with the OHS to determine immigration status and criminal history, and with the DOJ to investigate criminal
 history through the National Criminal Information Center.

 Criminal History
 In the event that a background check of a potential sponsor or, if applicable, adult household member, reveals criminal history or a safety risk, the care
 provider and ORR evaluate this information and request the potential sponsor to provide any additional information that may demonstrate the potential
 sponsor's ability to provide for the child's physical and mental well-being.

 If release is not barred by Section 2.7.4 (https:/lwww.acf.hhs.gov/programs/orrfresource/chlldren-enterlng-the-unlted-states-unaccompanied-
 section-2#2.7.4), the decision to release a child or youth to a sponsor in these circumstances is based on all the following considerations:

        The severity of the criminal and/or child abuse/neglect history;
        The length of time that has passed since the criminal act or child abuse/neglect allegation occurred;
        The relationship of the potential sponsor and other adult household members to the child or youth; and
        The evidence, if any, of rehabilitation since the criminal act or child abuse/neglect allegation occurred.

In cases where the proposed sponsor or other adult household member has been charged with, but not convicted of, a crime, ORR may postpone a final
release decision until the legal issue is resolved.

If the sponsor has an outstanding order of removal, or a pending order of removal that is related to an underlying criminal act, the decision to release a
child or youth to a sponsor in these circumstances is based on the considerations described above.

Sponsor Immigration Status
ORR does not disqualify potential sponsors on the basis of their immigration status. ORR uses status information to determine whether a sponsor care
plan is necessary in the event the sponsor is required to leave the United States. (See Section 2.6
(https:/!www.acf.hhs.gov/programs/orrlresource/children-entering-the-united-states-unaccompanied-sectlon-2#2.6) Effect of Sponsor
Immigration Status on Release of Unaccompanied Allen Children)

Summary Table of Results of Background Checks and Next Steps
The following table shows procedures following the results of background checks.

 Background Check Results                                                                      Next Steps


 No arrest record; check completed                                                             Proceed with release decision-making process. See Section 2.7 Recommendations and
                                                                                                                                                                   Exhibit C
https://www.acf.hhs.gov/orr/resource/child ren-entering-the-un ited-states-unaccompa nied-secti on-2#2 .2 .1                                                        000069          11 /22
   Case 3:18-cv-00428-DMS-MDD Document 289-4 Filed 10/23/18 PageID.4573 Page 19 of 29
1011212018                                   Children   ~19 the United States Unaccompanied: Section 2 j OrRefugee Resettlement I ACF
                                                                                             Decisions on Release.


  Criminal arrest record and/or substantiated adverse child welfare findings; check          Determine whether release is barred. See Section 2.7.4 Deny Release Request. If
  completed                                                                                  release is not barred, elevate safety issues for third party review. For any findings that
                                                                                             could affect safe release, care provider and/or ORR will obtain additional documents to
                                                                                             determine current situation (e.g. sponsor is on probation, criminal charges are resolved,
                                                                                             etc.). Final release decision shall take into account the criminal records and all other
                                                                                             relevant Information that is available.


  Immigration status concern (e.g. out of status, no legal status, prior order of removal,   Review FBI record and OHS report, and/or Department of Justice/Executive Office of
  no immigration record for non-citizen)                                                     Immigration Review's case status hotline for information related to possible unresolved
                                                                                             immigration issues.


 Pending results; check not complete                                                         ORR/FFS will provide instructions to care provider




 Revised 6fl/18

 2.5.3 Additional Questions and Answers on This Topic
Q1: Where can a sponsor get his or her fingerprints taken?
A1: ORR funds a network of digital fingerprint providers at locations that are not affiliated with law enforcement entities. Sponsors may also go to any local
police department for paper fingerprinting services in the event a digital fingerprint provider is not conveniently located near a sponsor's location.
Fingerprinting services are not available at ORR headquarters and offices.

Q2: Is there a deadline for complying with a fingerprinting request?
A2: Yes. When required, fingerprints should be provided within 3 business days of the request. Release may be delayed if fingerprints are not provided
promptly.

Q3: Are potential sponsors required to disclose to the care provider that they have a record of a criminal charge or child abuse?
A3: Yes. The sponsor must immediately advise the care provider of this situation and gather detailed documentation of the charges, dispositions, police
reports, and evidence of rehabilitation.

Q4: What happens if a public records or sex offender registry check returns dlsquallfylng findings for a sponsor, adult household member, or
adult caregiver identified in the sponsor care plan?
A4: The Case Manager informs the sponsor, and provides the sponsor with a copy of the results. The sponsor and household member/adult care giver
may dispute the results, and provide further evidence or information that a check was not performed correctly (e.g., the wrong date of birth was used, the
individual's name was spelled incorrectly, etc.). The Case Manager will rerun the check using the corrected information. If further information is required,
such as additional background checks, the Case Manager will work with the sponsor and household member/adult caregiver to obtain the information, or
make other arrangements so that the safety risk to the unaccompanied alien child is mitigated (e.g., taking steps so that the household member no longer
resides in the sponsor's home, identifying a new adult care giver, etc.).

Q5: What happens if an adult household member refuses to cooperate with a background check?
AS: ORR denies release when an adult household member refuses to have a background check.

Revised 6fl/18

2.6 Sponsor Immigration Status and Release of Unaccompanied Alien Children
ORR does not disqualify potential sponsors on the basis of their immigration status. ORR does seek immigration status information, but this is used to
determine if a sponsor care plan will be needed if the sponsor needs to leave the United States; it is not used as a reason to deny a family reunification
application.

The biometric and biographical information, including fingerprints, is shared with Federal, state or local law enforcement agencies and may be used
consistent with their authorities, including with the OHS to determine immigration status and criminal history, and with the DOJ to investigate criminal
history through the National Criminal Information Center.

Revised 617118

2.6.1 Application Process
 How does ORR obtain Information about Immigration status?
 ORR asks potential sponsors and adult household members for their Alien Registration Number on the Authorization for Release of Information form. In
                                                                                                                                   Exhibit C
https:/lwww.acf.hhs.gov/orr/resource/child ren-e nteri ng-the-united-states-unaccom panied-secti on-2#2.2 .1                         000070         12/22
   Case 3:18-cv-00428-DMS-MDD Document 289-4 Filed 10/23/18 PageID.4574 Page 20 of 29
 10/12/2018                           Children ['1g the United States Unaccompanied: Section 21 OrRefugee Resettlement J ACF
 addition, as described below, ORR requires sponsors to provide fingerprints for background checks, and those checks may produce information about the
 individual's immigration status. During the sponsor assessment process, case managers also ask sponsors about their immigration status.

 Revised 6/1118

 2.6.2 Fingerprints
 Who must provide fingerprints as part of the release process?
 All individuals seeking to sponsor a UAC and adults in their household are subject to fingerprinting requirements.

 What does ORR use the fingerprints for?
 Using digital fingerprints or digitized paper prints, the HHS PSC, on behalf of ORR, conducts a check of the FBI national criminal history and state
 repository records. ORR also transmit fingerprints to the Department of Homeland Security to search criminal and immigration databases on ORR's behalf
 and transmit the results to ORR.

 Revised 6n/18

 2.6.3 Other Background Checks Related to Immigration
 Reserved.

 Revised 6fl/18

 2.6.4 Results of Immigration-Related Checks
What does ORR do with the results of the FBI fingerprint and OHS checks?
The information may be used to determine if a sponsor care plan will be needed in the event that the sponsor needs to leave the United States. In addition,
if the basis for an immigration action is underlying criminal activity, ORR and its grantee will review the underlying criminal activity to determine if it is
reason to disqualify the potential sponsor, as ORR does when evaluating other criminal activity uncovered during the fingerprint process, but unrelated to
immigration actions.

Who else may have access to the results of the FBI fingerprint checks?
ORR does not release the results of the FBI fingerprints to outside organizations or individuals, other than ORR grantees that are caring for the children.
The FBI and OHS databases contain overlapping records, and the FBI system automatically initiates a notification to the OHS system if a particular record
has been searched.

What Is in a sponsor care plan?
A sponsor care plan identifies the individual that will assume care of an unaccompanied alien child if the sponsor becomes unable to care for the child, see
Section 2.7.6.

Revised 6fl/18

2.7 Recommendations and Decisions on Release
ORR care providers must make a recommendation to release a child to a potential sponsor after the care provider has evaluated the sponsor, completed
the background checks, and collected necessary documentation to prove the sponsor's identity and relationship to the child or youth. The recommendation
must take into consideration all relevant information, including the report and recommendations from a home study, if conducted; laws governing the
process; and other factors in the case. The ORR care provider makes a recommendation for release if the care provider concludes that the release is safe
and the sponsor can care for the physical and mental well-being of the child.

       The care provider Case Manager (https:/lwww.acf.hhs.gov/programs/orr/resource/chlldren-enterlng-the-unlted-states-unaccompanied-
       guide-to-terms#Case Manager)and the Case Coordinator (https://www.acf.hhs.gov/programs/orr/resource/children-entering-the-united-
       states-unaccompanled-gulde-to-terms#Case Coordinators)must make a recommendation to the ORR/FFS
       (https:flwww.acf.hhs.gov/programs/orr/resource/chlldren-enterlng-the-unlted-states-unaccompanied-gulde-to-terms#ORR/Federal Field
       Specialist) on the release of the unaccompanied alien child to a particular sponsor. If the Case Manager and Case Coordinator cannot agree on a
       particular recommendation, or if the case is particularly complicated, they may refer the case directly to an ORR/FFS for guidance on how to
       proceed.
       After receiving the recommendation, the ORR/FFS (https:/lwww.acf.hhs.gov/programs/orr/resource/children-entering-the-united-states-
       unaccompanied-guide-to-terms#ORR/Federal Field Specialist)or other ORR/Headquarters staff
       (https://www.acf.hhs.gov/programs/orr/resource/chlldren-enterlng-the-unlted-states-unaccompanled-guide-to-terms#ORR/Headquarters
       Staff)reviews the recommendation.
       The ORR/FFS makes a release decision in consideration of the recommendations from the care provider, the Case Coordinator, and other
       stakeholders, including the home study provider and the Child Advocate, where applicable.



                                                                                                                                        Exhibit C
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-2#2.2.1                                   000071          13/22
   Case 3:18-cv-00428-DMS-MDD Document 289-4 Filed 10/23/18 PageID.4575 Page 21 of 29
                                                ~'
10/12/2018                             Children\   19 the United States Unaccompanied: Section         21 O~~~ '=(:efugee Resettlement I ACF
 Only ORR (or ACF) has the authority to make the final decision on a release. The Case Manager, Case Coordinator, and other stakeholders have an
 important role in making recommendations. In some cases, the ORR/FFS may send a case back to the Case Coordinator and Case Manager to obtain
 additional information before he/she makes a release decision.

 The ORRIFFS makes one of the following release decisions:

        Approve release to sponsor
        Approve release with post-release services
        Conduct a home study before a final release decision
        Deny release
        Remand for further information

 Revised 06129118

 2.7.1 Approve Release Decisions
 A recommendation for a release without a home study or post-release services is made after a thorough assessment of the sponsor, the sponsor's family
 unit, and the needs of the child or youth are taken into consideration. The ORR/FFS makes this release decision when he/she determines that the release
 is a safe release, the sponsor can care for the health and well-being of the child, and the sponsor understands that the child is to appear for all immigration
 proceedings.

 Posted 1127115

2.7.2 Approve Release with Post-Release Services
The ORR/FFS may approve a release with post-release services when the release is determined to be safe and appropriate, but the unaccompanied alien
child and sponsor need additional assistance to connect them to appropriate resources in the community or to address other concerns, such as mental
health or other needs that could benefit from ongoing assistance from a social welfare agency. The sponsor must consent before services may be provided
and may withdraw his or her consent at any time after seivices have begun, since post-release services are a voluntary service. These services are
provided for 6 months after the unaccompanied alien child is released to the sponsor, unless ORR determines that services should be provided for a
shorter or longer period of time. Post- release services do not continue under any circumstances beyond an unaccompanied alien child's 18th birthday.

Posted 1127115

2.7.3 Conduct a Home Study Before a Final Release Decision Can Be Made
The Case Manager and Case Coordinator will recommend to the ORR/FFS that a home study be conducted prior to making a release recommendation. If
the ORR/FFS agrees, he/she will approve that a home study be conducted before a final release decision can be made. The home study provider uses a
standardized template to complete the review; however, the provider may include any additional supporting documentation regarding the sponsor or the
child or youth, as applicable.
Once the Case Manager and Case Coordinator receive the home study results, they will review the case in light of the home study and make a release
recommendation to the ORR/FFS. (See Section 2.4.2 Home Study Requirements. (https://www.acf.hhs.gov/programs/orr/resource/children-
entering-the-united-states-unaccompanied-section-2#2.4.2))

Posted 1127115

2.7.4 Deny Release Request
ORR will deny release to a potential sponsor if any one of the following conditions exists:

       The potential sponsor is not willing or able to provide for the child's physical or mental well-being;
       The physical environment of the home presents risks to the child's safety and well-being; or
       Release of the unaccompanied alien child would present a risk to him or herself, the sponsor, household, or the community.

ORR may deny release to a Category 1 potential sponsor, and will deny release to a Category 2 or Category 3 potential sponsor, if any one of the following
conditions exists:&

       The potential sponsor or a member of the potential sponsor's household:
          o Has been convicted of (including plea of no contest to) a felony involving child abuse or neglect, spousal abuse; a crime against a child or
             children (including child pornography); or a crime involving violence, including rape, sexual assault or homicide;
           o Has been convicted within the last five years of a felony involving physical assault, battery, or drug-related offenses;
           o   Has been convicted of a misdemeanor for a sex crime, an offense involving a child victim, or a drug offense that compromises the sponsor's
               ability to ensure the safety and well-being of the child;
           o Has been convicted of alien smuggling or a crime related to trafficking in persons; or
                                                                                                                                          Exhibit C
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-2#2.2.1                                     000072          14/22
   Case 3:18-cv-00428-DMS-MDD Document 289-4 Filed 10/23/18 PageID.4576 Page 22 of 29
 10/12/2018            Children (,....."""\1g the United States Unaccompanied: Section 21 Off~qefugee Resettlement I ACF
                                                  \                                                            I
              o Has other criminal history or pending criminal charges or child welfare adverse findings from which one could reasonably infer that the
                sponsor's ability to ensure the safety and well . . being of the child is compromised;

 or

        A potential sponsor or a member of the potential sponsor's household has one of the following substantiated adverse child welfare findings: 9
            o Severe or chronic abuse or neglect;
              o Sexual Abuse or other sexual offenses;
              o Abuse or neglect of other children in the household;
              o Long-term mental illness or deficiency;
              o Long-term alcohol or drug induced incapacity; or
              o Involuntary termination of the parental rights to another child.

 Revised 3115116

 2.7.5 Remand Release Request- Decision Pending
 The ORRIFFS may remand the release request, which means that the ORR/FFS is sending the recommendation back to the Case Manager for additional
 information or additional actions before a final release decision can be made. ORR records the date of the remand and the decision will be pending further
 review until the documentation is provided or actions are taken.

 Posted 1127115

 2.7.6 Issues Related to Recommendations and Decisions
 Safety Plan
 Case managers, in consultation with Case Coordinators, will prepare a safety plan, as needed, to address any outstanding needs the child may have after
 he/she is released and to ensure the child's safe and successful integration into the sponsor family unit and community. The goal of the safety plan is to
 ensure the child's safety. The safety plan also has guidance for sponsors on participating in post...release services and on other areas of care critical to the
 child's adjustment in the family and the community, such as maintaining mental health services for the unaccompanied alien child, accessing any needed
 special education, helping the child avoid drugs and alcohol, and using appropriate parenting techniques.

 Sponsor Care Plan
 A sponsor care plan identifies an adult care giver who will assume care of an unaccompanied alien child if the sponsor becomes unable to care for the
 child. ORR requires a sponsor care plan for sponsors who may leave the United States, including all sponsors who are not U.S. citizens or lawful
 permanent residents (green card holders). The goal is to ensure an unaccompanied alien child has a caregiver, despite any complications resulting from
 the sponsor's immigration situation.
 The plan:

        Identifies an adult care giver, and their relationship to the UAC and sponsor, if any;
        Includes copies of the adult care giver's vetting information (background check results, identifying documentation, etc.);
        Includes the adult care giver's contact information;
        Discusses how the adult care giver is notified that a transfer of care is required, if required;
        Provides that the adult care giver will abide by the terms of the Sponsor Care Agreement,
        Includes the date the UAC's Case Manager discusses the plan with the child's sponsor and the adult care giver identified in the plan; and,
        Includes additional information and materials (e.g., a Safety Plan), as appropriate or when required by ORR.

A copy of the sponsor care plan is maintained in the UAC's case file, provided to the sponsor, and to the adult care giver identified in the plan.

Revised 6fi/18

2.7.7 Notification of Denial
If the ORR Director denies the reunification application of an unaccompanied alien child's parent or legal guardian, the ORR Director notifies the
parenUlegal guardian by sending a denial letter to the parent/legal guardian within 30 business days of receiving all the required information and
documentation in a specific case. If the sole reason for denial of release is concern that the unaccompanied alien child is a danger to himself/herself or the
community, the ORR Director sends a copy of the denial letter to the child.

The denial letter includes:

       An explanation of the reason(s) for the denial;
        Instructions on how to obtain the child's case file;
       The supporting materials and information that formed the basis for ORR's decision; and
                                                                                                                                           Exhibit C
https://www.acf.hhs.gov/orr/resource/children-entering . .the-united. . states-unaccompanied-section-2#2.2.1                                000073          15122
   Case 3:18-cv-00428-DMS-MDD Document 289-4 Filed 10/23/18 PageID.4577 Page 23 of 29
10/12/2018             Children (,,.~-\1g the United States Unaccompanied: Section 21 OrRefugee Resettlement I ACF

        An explanation of the process for requesting an appeal of the denial (see Section 2.7.8 (https:/lwww.acf.hhs.gov/orr/resource/children-enterlng-
        the-united-states-unaccompanled-sectlon-2#2.7.8)). The explanation also informs the prospective sponsor that he or she may submit additional
        information to support an appeal request.

 If ORR denies sponsorship to a potential sponsor who is not the parent or legal guardian of the child, the care provider notifies the potential sponsor,
 providing the reasons for the denial verbally. If the sole reason for denial of release is concern that the unaccompanied alien child is a danger to
 himself/herself or the community, the Director notifies the child in writing of the reason for denial as described above.

 Revised 512117

 2.7.8 Appeal of Release Denial
 The parent/legal guardian may seek an appeal of the ORR Director's denial decision by submitting a written request to the Assistant Secretary for Children
 and Families within 30 business days of receipt of the final decision from the ORR Director. The appeal request must state the basis for seeking the
 appeal, and may include any additional information that the requester believes is relevant to consideration of the request. The request may seek an appeal
 without a hearing or may seek a hearing.

 Without a Hearing: If the requester seeks an appeal without a hearing, the Assistant Secretary will consider only the denial letter and the information
 referenced therein, as well as the appeal request and any additional supporting materials or information submitted by the requester. The Assistant
 Secretary will notify the requester of a decision within 30 business days of receiving the request. If more information is needed to make a decision, or for
 good cause, the Assistant Secretary may stay the request until he or she has the information needed. In these cases, the Assistant Secretary will send a
written explanation to the parent/legal guardian, communicating a reasonable process and timeframe for addressing the situation and making a
 determination.

With a Hearing: If the requester seeks a hearing, the Assistant Secretary will schedule a teleconference or video conference, per the requester's
 preference, at which time the requester (or the requester's representative) may explain the reasons why he or she believes the denial was erroneous. The
Assistant Secretary will consider the testimony and evidence presented at the hearing, in addition to the original denial letter and information referenced
therein, to make a determination. The Assistant Secretary will notify the requester of the decision in writing within 30 business days following the hearing.

The Assistant Secretary makes a determination based on the relevant law, regulations, and policies concerning release decisions (see Section 2.7.4
(https:l/www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-2#2.7.4) for the basis of a release denial). Any
evidence submitted to the Assistant Secretary by ORR is shared with the requester in compliance with privacy protections. The Assistant Secretary
conducts a de nova review and may affirm or overturn the ORR Director's decision, or send the case back to ORR for further action. Appeals are
recorded, and the requester may request a copy of the recording. The Assistant Secretary's decision to affirm or overrule the ORR Director's decision to
deny release to a parenUlegal guardian is the final administrative decision of the agency on the application that had been under consideration. However, if
there is new information or a change in ci~cumstances regarding the reunification application of a parent/legal guardian, or regarding the unaccompanied
alien child's circumstances, a new reunification application may be submitted that highlights the change(s) and explains why such changes should alter the
initial decision. Similarly, if ORR discovers new information or becomes aware of a change in the circumstances of the parenVlegal guardian andlor the
unaccompanied alien child, ORR may assess the case anew.

Denial for sole reason that the unaccompanied alien child is a danger to himself/herself or the community

If the sole reason for denial of release is concern that the unaccompanied alien child is a danger to himself/herself or the community, the unaccompanied
alien child may seek an appeal of the denial as described above, provided the parenVlegal guardian is not seeking an appeal. If the child expresses a
desire to seek an appeal, ORR appoints a child advocate to assist the unaccompanied alien child in seeking the appeal. The unaccompanied alien child
may seek such appeal at any time after denial of release while the child is in ORR custody.

Revised 512/17

2.8 Release from Office of Refugee Resettlement (ORR) Custody

Release from the ORR custody is a three-step process:

       After care planning, which occurs during the entire safe and timely release process.
       Transfer of physical custody of the child, which occurs as soon as possible once an unaccompanied alien child is approved for release.
       Closing the case file, which occurs within 24 hours of the unaccompanied alien child's discharge.


Posted 1127115

2.8.1 After Care Planning
Throughout the release process, care providers work with the child and sponsor so that they can plan for the child's after care needs. This involves working
with the sponsor and the unaccompanied alien child to:


                                                                                                                                          Exhibit C
https://www.acf.hhs.gov!orr/resource/children-entering-the-united-states-unaccompanied-section-2#2.2.1                                     000074           16/22
   Case 3:18-cv-00428-DMS-MDD Document 289-4 Filed 10/23/18 PageID.4578 Page 24 of 29
 10/12/2018            Children ('1g the United States Unaccompanied: Section 2 I Off~-qefugee Resettlement I ACF
        Prepare them for post-ORR custody
        Assess the sponsor's ability to access community resources
        Provide guidance regarding safety planning, sponsor care plans, and accessing services for the child

 Once the sponsor assessment is complete and a sponsor has been approved, the sponsor enters into an agreement with the Federal government in which
 he or she agrees to comply with the following provisions (see Sponsor Care Agreement)
 {https://www.acf.hhs.gov/programs/orr/resource/unaccompanied-childrens-services#Famlly Reunification Packet for Sponsors):

        Provide for the physical and mental well-being of the child, including but not limited to, food, shelter, clothing, education, medical care and other
        services as needed.
        For those who are not the child's parent or legal guardian, make best efforts to establish legal guardianship with the local court within a reasonable
        time.
        Attend a legal orientation program provided under the Department of Justice/Executive Office for Immigration Review's (EOIR) Legal Orientation
        Program for Custodians (Sponsors), if available where he or she resides.
        Depending on where the unaccompanied alien child's immigration case is pending, notify the local Immigration Court or the Board of Immigration
        Appeals within 5 days of any change of address or phone number of the child (Form EOIR-33). (If applicable, file a Change of Venue motion on the
        child's behalf. 10 (https://www.acf.hhs.gov/o rr/resou reel chi Id re n-enteri ng-the-u nited..states-unaccompanied-section-2#foot1 0) A "change of
        venue" is a legal term for moving an immigration hearing to a new location.)
        Notify the DHS/U.S. Citizenship and Immigration Services within 10 days of any change of address by filing an Alien's Change of Address Card (AR-
        11) or electronically at http://www.uscis.gov/ (http://www.uscis.gov/ar-11)ar-11 (http://www.uscis.gov/ar-11)Visit
        (https:llwww.acf.hhs.gov/disclaimers) disclaimer page {https://www.acf.hhs.gov/dlsclalmers}.
        Ensure the unaccompanied alien child's presence at all future proceedings before the OHS/Immigration and Customs Enforcement (ICE) and the
        DOJ/EOIR.
       Ensure the unaccompanied alien child reports to ICE for removal from the United States if an immigration judge issues a removal order or voluntary
       departure order.
       Notify local law enforcement or state or local Child Protective Services if the child has been or is at risk of being subjected to abuse, abandonment,
       neglect or maltreatment or if the sponsor learns that the child has been threatened, has been sexually or physically abused or assaulted, or has
       disappeared. (Notice should be given as soon as it is practicable or no later than 24 hours after the event or after becoming aware of the risk or
       threat.)
       Notify the National Center for Missing and Exploited Children at 1-800-843-5678 if the unaccompanied alien child disappears, has been kidnapped,
       or runs away. (Notice should be given as soon as it becomes practicable or no later than 24 hours after learning of the child's disappearance.)
       Notify ICE at 1-866-347-2423 if the unaccompanied alien child is contacted in any way by an individual(s) believed to represent an alien smuggling
       syndicate, organized crime, or a human trafficking organization. (Notice should be provided as soon as possible or no later than 24 hours after
       becoming aware of the information.)
       In case of an emergency, such as serious illness, destruction of home, etc., temporarily transfer physical custody of the child to another person who
       will comply with the terms of the Sponsor Care Agreement.
       In the event that a sponsor who is not the child's parent or legal guardian is no longer able and willing to care for the unaccompanied alien child and
       is unable to temporarily transfer physical custody, notify ORR using the ORR National Call Center, at 1-800-203-7001.

The agreement includes the notice that the release of the unaccompanied alien child to the sponsor's care does not grant the child any legal immigration
status and that the child must present himself or herself for immigration court proceedings.
The care provider also provides the sponsor with a Sponsor Handbook that outlines the responsibilities in caring for the unaccompanied alien child's needs
for education, health, obtaining legal guardianship, finding support to address traumatic stress, keeping children safe from child abuse and neglect and
from trafficking and exploitation. The handbook reiterates the importance of continuing with immigration proceedings and includes links to EOIR's website
and forms. The handbook discusses laws related to employment, such as the Federal law prohibiting minors under the age of 18 from working in
hazardous occupations.
After care planning includes the care provider explaining the following to the unaccompanied alien child and the sponsor:

       The U.S. child abuse and neglect standards and child protective services that are explained on the Administration for Children and Families Child
       Welfare Information Gateway (https:/lwww.childwelfare.gov/) website.
       Human trafficking indicators and resources
       Basic safety and how to use the 9-1-1 number in emergency situations.

The care provider notifies all stakeholders of the child's discharge date and change of address and venue, as applicable. Where applicable, ORR also
provides Child Advocates with access to their clients' documents and forms, and helps child advocates to remain informed about their clients' after-care
plans and legal proceedings. The care provider coordinates with the legal service provider or attorney of record to help complete the necessary legal
forms. Stakeholders notified of the change of address and, if applicable, request for change of venue for the immigration case include the U.S. Immigration
and Customs Enforcement (ICE) Office of Chief Counsel and the U.S. Executive Office for Immigration Review (EOlR) Immigration Court Administrator.

                                                                                                                                           Exhibit C
https://www.acf.hhs.gov/orr/resource/children-entering-the-unlted-states-unaccompanied-section-2#2.2.1                                       000075         17/22
 1011212018
 Revised 6n11 B
                                           Children   r'\g
   Case 3:18-cv-00428-DMS-MDD Document 289-4 Filed 10/23/18 PageID.4579 Page 25 of 29
                                                                   the United States Unaccompanied: Section 2      I Off~·~efugee Resettlement I ACF


 2.8.2 Transfer of Physical Custody
 Once ORR approves an unaccompanied alien child for release, the care provider collaborates with the sponsor to ensure physical discharge happens as
 quickly as possible (within 3 calendar days after ORR approves the release). The care provider notifies DHS prior to the physical release to allow OHS an
 opportunity to comment on the imminent release as well as time to prepare any OHS paperwork for the ICE Chief Counsel's office.

 The care provider ensures that all the child's belongings-including those he or she had at the time they entered ORR custody and any they acquired
 during their stay-are given to the child and sponsor at time of release. The care provider also makes sure t~at the child and sponsor have copies of files
 or papers needed for the child to obtain medical, educational, legal or other services following release.
 Whenever possible, sponsors are expected to come to the care provider or to an offsite location designated by the care provider for the transfer of physical
 custody of the child.

 Under extenuating circumstances (e.g., a sponsor cannot travel due to a medical condition), ORR may approve an unaccompanied alien child to be
 escorted to a sponsor. Similarly, if a sponsor pick-up would result in delay of a timely release of the child, ORR may approve an escort for an
 unaccompanied alien child.

 If an unaccompanied alien child's final destination involves air travel and the sponsor will not be traveling with the child, the care provider must follow the
 procedures in the table below concerning care provider escorts and airline escorts.

 Unaccompanied alien children who are under the age of 14 years old traveling via air may only be escorted by care provider staff, unless an ORR/FFS
 Supervisor has approved the use of an airline escort in advance.

 The sponsor is responsible for the unaccompanied alien child's transportation costs and, if the care provider is escorting the child, for the care provider's
 transportation or airfare. If an airline escort is used, the sponsor is responsible for paying the airline's unaccompanied alien minor service fee.

 Under no circumstances will ORR pay for the sponsor's airfare.

 The following table summarizes procedures for each method of transfer.

 Method of Transfer                  Pre-transfer Steps                                       point of Transfer


  Sponsor pick-up at care provider          Case manager collaborates with the sponsor            Care provider checks the sponsor's identification upon arrival by comparing it to
 facility                                   on selecting a date and lime for the sponsor to       the identification previously submitted by the sponsor in the FRP (see
                                            pick-up the child                                     Section 2.2.4)
                                            Case manager notifies the sponsor that                If the sponsor's identification matches the Identification previously submitted,
                                            he/she is required to bring the same valid            care provider gives the sponsor the unaccompanied alien child's release
                                            government issued photo identification                documents and personal possessions
                                            previously submitted by the sponsor in the            Care provider advises the sponsor, if traveling by airplane, to check in the child
                                            FRP (see Section 2.2.4)                               at the ticket counter with a copy of the child's DHS form 1-862, Notice to Appear
                                                                                                  Care provider may not release the child unless the sponsor presents the same
                                                                                                  valid government issued photo identification he or she submitted in the FRP.


 Care provider escort to offsite            Case manager collaborates with the sponsor            If traveling by air, at the departure airport, care provider escort checks in the
 transfer location                          in selecting a time and location for transfer,        child at the ticket counter with a copy of the child's DHS form 1-862, Notice to
                                            and flights for the child and care provider           Appear
                                            escort                                                At the transfer location, care provider escort compares the sponsor's
                                            Case manager notifies the sponsor that                identification with the copy previously submitted by the sponsor in the FRP. If
                                           he/she is required to bring the same valid             the identification documents correspond, care provider escort releases the child
                                           government issued photo identification                 to the sponsor and provides the sponsor with the release documents and the
                                           previously submitted by the sponsor in the             child's personal effects and papers
                                           FRP to the transfer location                           Care provider escort may not release the child unless the sponsor presents the
                                           Case manager arranges for the sponsor to               same valid government issued photo identification he or she submitted in the
                                           pay for the child and care provider escort's           FRP. If the sponsor does not produce valid identification, if the care provider
                                           transportation costs, including air1ine tickets        escort has concerns regarding the sponsor's identity, or if the care provider
                                           where applicable                                       escort has concerns regarding the safety of the situation upon meeting the
                                           Case manager prepares a copy of the                    sponsor, the care provider escort will return with the child to the care provider
                                           sponsor's identification that was submitted In         facility
                                           the FRP, for the care provider escort to take to
                                           the transfer location

                                                                                                                                                             Exhibit C
https:l/www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-2#2.2. 1                                                        000076            18/22
   Case 3:18-cv-00428-DMS-MDD Document 289-4 Filed 10/23/18 PageID.4580 Page 26 of 29
1011212018                            Children   (1g the        United States Unaccompanied: Section 2]     otr(~efugee Resettlement I ACF
  Travel via airline's                  Case manager contacts the airline to obtain      At the departure airport, care provider checks in the unaccompanied alien child
  unaccompanied alien minor             information on airline escort requirements, in    at the ticket counter with a copy of the DHS form l·B62, Notice to Appear, apd a
  escort pol!cy (only for youth 14      order to ensure that they are adequate to        copy of the approved identification of the sponsor picking up the child
  years of age and older)               protect the safety of the child, and to ensure   At the departure airport, care provider gives the child their personal
                                        that both the sponsor and the care provider      possessions and documents and a copy of the sponsor's approved
                                        can meet the requirements                        identification, and mails an additional copy of the release documents to the
                                       Case manager arranges for the sponsor to          sponsor
                                       pay for the child's airplane ticket and for the   At the destination airport, the sponsor arrives two hours before the child's
                                       airline unaccompanied alien minor escort fee      arrival time, and contacts the care provider Immediately to check in.
                                       Case manager ensures that the government          The airline follows its standard procedures for escorting a child traveling alone
                                       Issued photo identification submitted by the      to the designated parent or guardian
                                        sponsor in the FRP will be acceptable to the     The care provider contacts the sponsor shortly after the child's scheduled
                                        airline to complete custody transfer             arrival time to confirm the child's transfer from the airline representative to the
                                       The care provider instructs the sponsor to        sponsor
                                       meet the unaccompanied alien child and            If the sponsor fails to arrive at the airport or fails to contact the care provider
                                       escort at the airport with the identification     upon arrival at the airport, the care provider will notify the ORR/FFS and the
                                       they submitted in the FRP, and to follow the      Project Officer, and the child will either be returned to the care provider or taken
                                       requirements of the airline's unaccompanied       to another nearby care provider facility.
                                       alien minors escort policy




When arranging for children to travel with airline escorts, care providers should also refer to the U.S. Department of Transportation recommendations for
unaccompanied alien minors traveling by air ("When Kids Fly Alone").

Revised 3114116

2.8.3 Closing the Case File
The care provider completes a Discharge Notification form within 24 hours of the physical discharge of a youth, and then emails the form to OHS and other
stakeholders. Once a child is released to a sponsor, ORR's custodial relationship with the child terminates.

Although the custodial relationship ends, the care provider keeps the case file open for 30 days after the release date in order to conduct the Safety and
Well Being Follow Up Call (see Section 2.8.4) and document the results of the call in the case file. The care provider closes the case file record after
completing the Safety and Well Being Follow Up Call.

Revised 3114116

Section 2.8.4 Safety and Well Being Follow Up Call
Care providers must conduct a Safety and Well Being Follow Up Call with an unaccompanied alien child and his or her sponsor 30 days after the release
date. The purpose of the follow up call is to determine whether the child is still residing with the sponsor, is enrolled in or attending school, is aware of
upcoming court dates, and is safe. The care provider must document the outcome of the follow up call in the child's case file, including if the care provider
is unable to contact the sponsor or child after reasonable efforts have been exhausted. If the follow up call indicates that the sponsor and/or child would
benefit from additional support or services, the care provider must refer the sponsor or child to the ORR National Call Center and provide the sponsor or
child the Call Center contact information. If the care provider believes that the child is unsafe, the care provider must comply with mandatory reporting
laws, State licensing requirements, and Federal laws and regulations for reporting to local child protective agencies and/or law enforcement

Revised 3114116

2.8.5 Post-Release Services for UAC with Zika Virus Disease or Infection

Testing

ORR follows CDC guidance and recommendations for Zika virus laboratory testing. CDC recommends testing for all pregnant UAC without symptoms, but
who are from or traveled through areas with ongoing Zika virus transmission and are within 2-12 weeks of arrival in the United States. Other UAC who
develop two or more symptoms consistent with Zika may be tested for Zika virus upon consultation with a healthcare provider.

Post-Release Referrals

Pregnant UAC who are diagnosed with Zika virus disease, have laboratory results compatible with Zika virus infection, or have laboratory results that
cannot rule out Zika virus infection will be referred for post-release services. Similarly, UAC who delivered while in ORR care will be referred for post-

                                                                                                                                                     Exhibit C
https:lfwww.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-2#2.2. 1                                                000077             19122
   Case 3:18-cv-00428-DMS-MDD Document 289-4 Filed 10/23/18 PageID.4581 Page 27 of 29
 10/12/2018            Children \'1g the United States Unaccompanied: Section 21 Ot(~-~~7<efugee Resettlement I ACF
 release services if they were diagnosed with Zika virus disease, had laboratory results compatible with Zika virus infection, or had laboratory results that
 cannot rule out Zika virus infection while pregnant.

 In some cases, asymptomatic pregnant UAC are released pending lab results. In those cases, ORR will communicate their test results to them and their
 new healthcare provider. If their results are compatible with Zika virus infection or if Zika virus infection cannot be ruled out, ORR will refer them for post-
 release services.

 Post-Release Services

 Post-release services for eligible UAC described above include the full range of post-release services with a focus on connecting the UAC to prenatal care
 and maternal-child resources.

 For more information about the Zika virus, please go to the CDC website at: www.cdc.gov/zika/index.html(http://www.cdc.gov/zika/index.html)

 Posted 512116

 2.8.6 Release for Children with Legal Immigration Status
 Some unaccompanied alien children may obtain legal immigration status while in ORR care. ORR may also discover during the process of placing and
 providing services to a child that he or she already has legal immigration status or is a U.S. citizen. By law, ORR is not authorized to have custody of
 children with legal immigration status or U.S. citizenship. Therefore, these children cannot remain in ORR's care, and ORR must release them from ORR-
 funded care provider facilities.

 As soon as ORR determines that an unaccompanied alien child may be eligible for legal status, ORR begins development of a Post Legal Status Plan. The
 case manager develops the plan, and ORR approves it, tailoring it to the needs and pending immigration status of the child.

 As is the case for all UAC, ORR continually makes efforts to reunify children who have promising immigration cases with family members. However, if no
 parent, legal guardian, relative, or other suitable adult is available, ORR and the care provider, as part of the development of the Post Legal Status Plan,
 identify alternative placements for the child, including specialized programs, state or county entities or licensed nonprofit organizations that will take
 custody of the child. In limited circumstances, children with certain types of immigration status may be eligible for release into OR R's Unaccompanied
 Refugee Minors (URM) Program. Placement in the URM Program is limited by type of immigration status and the availability of appropriate placement
 options. ORR will not release children on their own recognizance under any circumstances.

 Posted 518117

 2.9 Bond Hearings for Unaccompanied Alien Children
 Consistent with the Ninth Circuit Court of Appeals decision in Flores v. Sessions, unaccompanied alien children have the opportunity to seek a bond
 hearing with an immigration judge.

In a bond hearing, an immigration judge decides whether the child poses a danger to the community. 11 For the majority of children in ORR custody, ORR
has determined they are not a danger and therefore has placed them in shelters, group homes, and in some cases, staff secure facilities. For these
children, a bond hearing is not beneficial.

The burden is on the requester to demonstrate that the child can be released because he or she is not a danger to the community. An immigration judge's
decision that the unaccompanied alien child is not a danger to the community supersedes an ORR determination on that question, unless the immigration
judge's decision is overturned by the Board of Immigration Appeals (BIA). However, even if an immigration judge decides the child is eligible for bond
(meaning the child does not pose a danger to the community and need not remain in an ORR facility for that reason), in all cases release from ORR
custody cannot occur until ORR has identified, evaluated and approved an appropriate sponsor in accordance with Section 2
(https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-2) of this policy guide. An immigration judge
does not rule on any of the following:

       release to a sponsor;
       the unaccompanied alien child's placement or conditions of placement while in ORR custody; or,
       releasing the child on his or her own recognizance.

ORR also takes into consideration the immigration judge's decision in the bond hearing about the youth's level of danger when assessing the youth's
placement and conditions of placement.12

Although these hearings are known as "bond hearings," ORR does not require payment of any money in the event a court grants bond.

Requesting a Bond Hearing

 A request for a bond hearing may be made by the child in ORR care, by a legal representative of the child, or by parents/legal guardians on their children's
 behalf. These parties may submit a written request for a bond hearing to the care provider using the ORR form, Notice of Right to Request a Bond Hearing,
                                                                                                                                       Exhibit C
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanled-section-2#2.2.1                                  000078           20/22
   Case 3:18-cv-00428-DMS-MDD Document 289-4 Filed 10/23/18 PageID.4582 Page 28 of 29
 10/12/2018                             Children r,..-.,\1g the United States Unaccompanied: Section 21 orqefugee Resettlement I ACF
 or through a separate written request that proviaes the information requested in the form. ORR provides the Notice of Right to Request a Bond Hearing to
 UAC in secure and staff secure facilities.

 A request for a bond hearing must minimally include:

        The full name and alien registration number ("A number'') of the child;
        If a parent or legal guardian, or an appointed legal representative, is making the request, the parent/legal guardian's or legal representative's name;
        The location of the care provider facility;
        The date of the request; and
        The signature(s) of the requesting child, the parent/legal guardian, and/or legal representative.

 There is no filing fee to submit a request for a bond hearing to the care provider.

 A child (or his or her legal representative) may also request a bond hearing by making an oral request in immigration court.

 Bond Hearings Proceedings

 Bond hearings are usually held at the immigration court where the request for a bond hearing is filed.

 If the immigration judge finds an unaccompanied alien child eligible for bond, and ORR does not appeal, then ORR follows its sponsor assessment and
 release procedures as described in Section 2 (https://www.acf.hhs.govlorrlresourcelchildren-entering-the-united-states-unaccompanied·section-2)
 of this policy guide.

 Appeals

 Either party may appeal the immigration judge's decision to the BIA. Because ORR cannot release a child until it identifies a suitable sponsor, an
 immigration judge's finding that the unaccompanied alien child is not a danger to the community does not necessarily result in a release of the child while
 an appeal is pending.

 Age Outs

 If an unaccompanied alien child becomes 18 years old during the pendency of a bond hearing or bond hearing appeal, ORR forwards the request for a
 bond hearing and any relevant information to the local DHS/ICE Office of Chief Counsel's office.

 Further Requests for Bond Hearing

If an immigration judge (or BIA, when appealed) determines that an unaccompanied alien child is ineligible for bond, such decision is final unless the child
can demonstrate a material change in circumstance to support a second request for a bond hearing.

Revised 7119117




Footnotes


 1. As per the release order preference outlined in Flores v. Reno Stipulated Settlement Agreement, No. 85-4544-RJK (Px) (C.D. Cal., Jan 17, 1997).

2. These categories were created for program use, to help identify potential sponsors. They are not intended to replace the legal order of preference
established in Flores.

3. The care provider may offer assistance to potential sponsors in securing necessary documentation, but it is ultimately the potential sponsor's
responsibility to find and submit them.

4. Verification of the potential sponsor's relationship to the child is a minimum step required by the TVPRA to determine a potential sponsor's suitability and
capability of providing for the child's physical and mental well-being. See 8 U.S.C. § 1232. As a result, as stated above, ORR may in its discretion require
the submission of multiple forms of evidence.

5. ORR/FFS Supervisors are the final authority for approving discretionary home studies (See Section 2.4.2)

6. Child advocates must keep the information in the case file, and information about the child's case, confidential from non-ORR grantees, contractors, and
Federal staff.

 7. An Authorization for Release of Information is not required for sponsors, adult household members, or adult care givers identified in a sponsor care plan
 undergoing a sex offender registry check. An Authorization for Request of Information also is not required for sponsors, adult household members and
                                                                                                                                          Exhibit C
https ://www.acf.hhs.gov/orr/resou rce/child ren-entering-the-united-states-unaccompanied-secti on-2#2 .2. 1                               000079        21 /22
  Case 3:18-cv-00428-DMS-MDD Document 289-4 Filed 10/23/18 PageID.4583 Page 29 of 29
10/12/2018            Children (·19 the United States Unaccompanied: Section 2 I or~efugee Resettlement I ACF

 adult caregivers identified in a sponsor care plan undergoing a public records check. However, sponsors wul receive notice that public records and sex
 offender registry checks will be performed, and will have an opportunity to explain the results of these checks to ORR. ORR will also provide a method for
 disputing the results of checks.(See Section 2.5.3 (https://www.acf.hhs.gov/programs/orr/resource/children-entering-the-united-states-
 unaccompanied-section-2#2.5.3), Q4).

 8. ORR will also reject any sponsor care plans that identify an adult care giver who has any of the disqualifying criteria.

 9. See U.S. Dept. of Health and Human Services, Children's Bureau. Grounds for involuntary termination of parental rights, at 2. Washington, DC: Child
 Welfare Information Gateway, Jan. 2013.

 10. The Change of Venue motion must contain information specified by the Immigration Court. A Change of Venue motion may require the assistance of an
 attorney. For guidance on the "motion to change venue," see the Immigration Court Practice Manual at
 www.justice.gov/eoirlvll/OCIJP racManualf ocij_page1 .htm (http:llwww.justice.gov/eoir/vll/OCIJPracManual/ocij_page1 .htm). For immigration case
 information please contact EOIR's immigration case information system at 1-800-898-7180. Visit EOIR's website for additional information at
 www.justice.gov/eoir/formslist.htm (http:llwww.justice.gov/eoir/formslist.htm).

 11. Immigration judges also consider risk of flight. However, ORR does not make a determination of flight risk for the purpose of deciding whether a child is
 released. If an immigration judge offers an opinion about a youth's risk of flight, ORR takes the judge's opinion into consideration when assessing the
 child's placement and conditions of placement, but the decision does not affect release.

 12. Please see footnote above concerning risk of flight.




<Baek (https :l/www.acf. hhs .g ov/progra ms/orr/reso urce/ch ild ren-ente ri ng-the-united-states-u naccom pan ied-secti on-1 ) - Next
(https://www.acf.hhs.gov/programs/orr/resource/chlldren-entering-the-united-states-unaccompanied-section-3)>



Last Reviewed: July 27, 2018




                                                                                                                                          Exhibit C
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-2#2.2.1                                     000080        22/22
Case 3:18-cv-00428-DMS-MDD Document 289-5 Filed 10/23/18 PageID.4584 Page 1 of 4




                             Exhibit D




                                                                     Exhibit D
                                                                      000081
Case 3:18-cv-00428-DMS-MDD
 Frequently                        Document
            Asked Questions(e-1:0 Tolerance   289-5 Filed
                                            Immigration      10/23/18
                                                        Prosecutions       PageID.4585
                                                                     (,Jl\\meland           Page1 of
                                                                                  Secur... Page   2 of
                                                                                                     3 4



       llilU§§   Official website of the Department of Homeland
             Security
                                                                  U.S. Dep   rlt~~fch Term

                                                                  Homeland eow1Uiys.gov




       Frequently Asked Questions:
       Zero Tolerance Immigration
       Prosecutions
       Release Date: June 15, 2018

      The Attorney General directed United States Attorneys on the Southwest Border to
       prosecute all amenable adults who illegally enter the country, including those
      accompanied by their children, for 8 U.S.C. § 1325(a), illegal entry. Children whose
      parents are referred for prosecution will be placed with the Department of Health
      and Human Services (HHS), Office of Refugee Resettlement (ORR). The following are
      Frequently Asked Questions regarding Zero Tolerance Immigration Prosecutions.


      Why Are Parents Being Separated From
      Their Children?
      The Department of Homeland Security (DHS) may separate a parent or legal guardian
      from his or her child for several reasons, including situations where DHS cannot
      ascertain the parental relationship, when DHS determines that a child may be at risk
      with the presumed parent or legal guardian, or if a parent or legal guardian is
      referred for criminal prosecution, including for illegal entry.


      Where Are Children Going?
      Alien children who are separated from their parents or legal guardians will be
      transferred to the Department of Health and Human Services, Office of Refugee
      Resettlement (HHS ORR).


                                                                                          Exhibit D
                                                                                             000082
 https://www.dhs.gov/news/2018/06/15/frequently-asked-questions-zero-tolerance-immigr... 10/12/2018
Case 3:18-cv-00428-DMS-MDD
 Frequently                     Document
            Asked Questions(~o Tolerance   289-5 Filed
                                         Immigration      10/23/18
                                                     Prosecutions    PageID.4586 Page 3 of 4
                                                                  (~meland Secur ... Page 2 of 3




      What Happens to Children in HHS
      Custody?
      HHS ORR provides care for all alien children in its custody, to include medical care,
      mental health care, educational services, and other services. HHS also works to
      locate a sponsor (parent, guardian, other adult relative, or foster care provider) for
      the children in its custody, for purposes of releasing the child from government
      custody.


      What Happens After Criminal Prosecution?
      Parents or legal guardians who are charged with illegal entry will be transferred from
      DHS to the Department of Justice, where they will be presented to a judge for a
      hearing on their criminal case. After completion of criminal proceedings, they will be
      transferred to U.S. Immigration and Customs Enforcement (ICE) for immigration
      proceedings.

      Any individual who is subject to removal may, in the course of immigration
      proceedings, seek asylum or other relief or protection from removal. The fact that an
      individual was prosecuted for illegal entry does not affect this right.

      HHS and ICE can take steps to facilitate family reunification, for purposes of removal,
      if the potential sponsor is capable of providing for the physical and mental well-being
      of the child .. and comports with the wishes of the parent or legal guardian.

      Children may also present an individual claim for asylum or other relief or protection
      from removal, and depending on the circumstances, may undergo separate
      immigration proceedings.


      How Can I Communicate With My Child?
      For parents or legal guardians detained in ICE custody, ICE and HHS will work to
      schedule regular communication with their children in HHS custody, through
      telephone and/or video conferencing.




                                                                                           Exhibit D
                                                                                            000083
 https ://www.dhs.gov/news/2018/06/ 15/frequently-asked-questions-zero-tolerance-immigr... 10/12/2018
Case 3:18-cv-00428-DMS-MDD
 Frequently                       Document
            Asked Questions(.i:o Tolerance   289-5 Filed
                                           Immigration      10/23/18
                                                       Prosecutions     PageID.4587
                                                                    (~meland           Page
                                                                             Secur... Page   4 of
                                                                                           3 of 3 4



      Additionally, individuals may locate and communicate with their children through
      the following methods:

        • HHS Parent Hotline (24 hours a day, 7 days a week, in both English and
          Spanish):
             0
                 If calling from outside an ICE detention facility, call 1-800-203-7001.
             0
                 If calling from an ICE detention facility, dial 699# on the free call
                 platform.
             0
                 Please note that you will need to provide the child's full name, date of
                 birth, and country of origin. It is also helpful to provide the child's alien
                 registration number, if you know it.


        • Email ORR at information@ORRNCC.com (mailto:information@ORRNCC.com)

      Individuals may also obtain information about a particular immigration case
      (including their child's), or information about reunifying with their children, through
      the following methods:

        • ICE Call Center (Monday-Friday, 8 am-8 pm EST):
             0
                 If calling from outside an ICE detention facility, call 1-888-351-4024.
             0
                 If calling from an ICE detention facility, dial 9116# on the free call
                 platform.


        • Email ICE at Parental.lnterests@ice.dhs.gov (mailto:Parental.lnterests@ice.dhs.gov)

      Topics: Border Security (/topics/border-security), Immigration and Customs Enforcement (/topics/immigration-

      enforcement)

      Keywords: Border Security (/keywords/border-security), Family detention (/keywords/family-detention),

      southwest border (/keywords/southwest-border)

      Last Published Date: June 15, 2018




                                                                                                              Exhibit D
                                                                                                               000084
 https://www.dhs.gov/news/2018/06/15/frequently-asked-questions-zero-tolerance-immigr... 1Oil2/2018
Case 3:18-cv-00428-DMS-MDD Document 289-6 Filed 10/23/18 PageID.4588 Page 1 of 5




                             Exhibit E




                                                                     Exhibit E
                                                                      000085
Case 3:18-cv-00428-DMS-MDD Document 289-6 Filed 10/23/18 PageID.4589 Page 2 of 5
  .,Duties of a Guardian - gurJShip_famlaw_selfhelp                                                                  Page 1 of4




    CALIFORNIA COURTS
    THE JUDICIAL BRANCH OF CALIFORNIA



    Duties of a Guardian
    Duties of a Guardian of the Person
    Before you decide to become a guardian, ask yourself these questions:

      1. Do you want legal responsibility for the child?
         You will have the same legal responsibilities as a parent, including respohsibility for intentional damages the
                           .                         '                                 .
         child may cause or for negligent supervision of the child. As guardian, you must also manage the child's
                                   .                    '
         finances, keep careful records, give the co~rt reports and ask the court for permission to handle certain
        financial matters.


     2. How will the guardianship affect you and your family?
        You will be like the child's pare.nt. This can!attect your relationship with other family members. Think about
         your time'. energy, and health to decide if ypu want to be, or can be, a guardian.


     3. Do you have enough money?
        The child may get income from social security, public assistance, child support from the parents, or an
        inheritance from a deceased parent. But child support does not always arrive, even if it is ordered by the
        court, and the money you get for the minorlmay not be enough. You may have to spend your own money to
        raise the child.


     4. Wiii there be problems with the chlld's rlllatlves?
        If the child's parents are alive, will they support you as guardian, or Will they be angry with you and try to
        interfere? Some parents may fight the gua(dianship, or the court may say that they can have regular visitation.
    Rights and iesponsibllities of guardians           '

    As guardian of the person, yciu will have these iesponsibilities:

                                                   ' you must tell the court in writing right away. If you want to move
        You decide where the child lives. If you moye,
        out of California, you h?ve to get the court'~ permission.
        You decide where the child goes to school./ You must stay involved in the child's education, and help the.child
        get any special services, like tutoring, that   ~e or she needs.
        You must lake care of the child's medical ard dental needs., making sure he or she gets proper care. In most
        cases, you can also make decisions about ~ny medical treatment the child needs.
        You must get the child counseling or other ~ental health services if the child needs them. But you cannot
        place the child in a mental health institutlonlwithout a court order unless the child agrees.
        At least once a year, you will turn in a status report to the court. You must also meet with any court
                                                        !            .
        investigators or social workers sent by the qourt and come to court when the court tells you to. The court can
         also order you to take on other duties or ca~ place special conditions on you as guardian, if needed.
    Also:
                                                    '
        In most cases, guardians, like parents, are responsible for harm or damages the child causes, including
        graffili or getting in a car accident. Like a 'p~rent, a. guardian is responsible for the intentional acts of the minor,


                                                                                                                    Exhibit E
  http://www.courts.ca.gciv/1211.htm?print=l                                                                         1C\9?fi~2018
Case 3:18-cv-00428-DMS-MDD Document 289-6 Filed 10/23/18 PageID.4590 Page 3 of 5
   .         .                             "              ..   '
                                                                                                                            Page 2 of4
  'Duties ofa Guatdian- gua( 1ship_famlayv_selfhelp

                                                      .        !

           and also for negligent supervision of the rr\inor or the negligent entrustment of a motor vehicle (giving the child
           access to a car when he or she is unlicehs;ed or otherwise not capable of handling .the responsibility).
           You cannot let the child live with his or herlparents or anyone else. The chil.d must live with you unless the
                                                      . I
           judge says otherwise. You can let the chilcj stay With other people for visits or short periods of time without a
           court order, as long as the child continues ;to primarily live with you, the guardian.
           The parents may be able to visit and see t~eir child, but you (or the court) decide when and how often. The
           parents may get custody of their child bac~ in the future if the court decides that the child no longer needs to
           have a guardian.                           .
                                                      '
       You will have the right to make these decisiohslaffecting the child:
                                                          .        '
            You may give the child permission to apply' for a driver's license. Or you may choose to not give him or her
            permission.

                  If you let the child apply for a license,iyou must also get car insurance for the child.
                  If the child has an accident while driving your car, you may be responsible for any damages caused by
                  the accident.
                                                                   I
            You may give the child permission to enlist: in the military.

                  If the child enters into active duty witH the armed forces, the guardianship will end. California law will
                  consider the child to be an adult (em~nclpated).
                                                                   I
            Both you and the court must give permissiqn for.the child to get married.
                  If the child gets married, the guardian~hip will end. California law will consider the child to be an adult
                  (emancipated).

       Help for guardians                                          !
                                                                   \
       If, as guardian of the child, you need help, there'. may be resources to help you:
                                                                   !

       Financial help
       You may be able to get child support from the pkrents or help from the government, like TANF (Temporary Aid to
       Needy Families), CalWorks, social security, oeJartment
                                                    . I
                                                               of Veterans
                                                                    .
                                                                            Affairs, or Indian Child Welfare Act benefits.

       For more information, call:
       ·------··------·-·--..----------------·
          -~--~
         1-800-772-1213
       __T~TY""-8~0~0~-3=25~-~07~7~8----------'----------------------·
                                                                                                   - - - ------
                                                                                                                                  J
          Department of Veterans Affairs
           1-800-827-1000
           TTY 800·829•4833                                                                                                             I
          Department of Child Support Services
           1-866-249-0773 (toll free)
           TDD 1-866-223-9529 (toll free

       You can also contact your local child support ag~ncy                . Or find your local county social services or human
       services department .

       Remember: Any money you get for the child mu~t be used for the child's benefit. The court may ask you to file
                      '                            . I                                                   -
       reports from time to time showing how much nior;iey you received for the child and how it was spent. This is called
                                                                       1
       "an accounting."                                        ·



                                                                                                                            Exhibit E

  http://www.courts.ca.gov/1211.htm?print=l                                                                                 18~~Cfho J8
Case 3:18-cv-00428-DMS-MDD Document 289-6 Filed 10/23/18 PageID.4591 Page 4 of 5
  -Duties of a Guardian - gua(\1ship_          famla~_selfhelp                                                       Page 3 of 4


    Help If the child Is having problems

    Every county has agencies to help children whq come from troubled homes. Some children have physical or
    learning disabilities. Some have been abused. Some may need counseling or other services. Tty to meet the
    special needs of the child in your care and get t~em the services they need.

    Ask the court, or the child protective services agency near you, to tell you where you can get help.

    Find your county's child protective services agency       and check your county's website. You can also check the
    county listings in your telephone book.         I

    Duties of a Guardian of the Estate
    As a guardian of the ~state of the minor, you owe the highest duty the law recognizes to protect the assets of the
    child's estate. This duty is called a fiduciary dut}. It is easy to violate this duty if you do not have special training or
                                                        1
    a probate lawyer giving you advice. For this rea    son, it is better to have a lawyer represent you when you are
                                                      , I
    asking the court to appoint you guardian of the estate. The lawyer's fees are paid for by the estate, and must be
    approved by the court so there is protection for the minor.
                                                      '1

    Within 90 days after being appointed guardian, You must file financial reports with the court, including an inventory
    and appraisal signed by a referee showing the Value of the assets in the estate. You must:
                 '                                    i
        Collect and make a list of all the child's property and find, get, and protectall money and property that are part
        of the estate; then                           i
        Put all property in the estate's name; and, I
         Record copies of the Letters of Guardiansliip (Form GC-250 ) with the County Recorder in every county
        where the child owns real property (land, hbuses or buildings).
                                                       I
                                                      ' get a court-appointed referee, called a "probate referee," who
    To determine the value of the child's property, fi[st,
    will figure out how much the property was worth!when you were appointed.

         You must do this unless the court specifically tells you not to.
                                                      I
         You, not the probate referee, have to figure. out the value or worth of certain "cash items."
                                                       !
    Managing the child's estate
                                                    '
        Keep all the child's money and property separate from everyone else's money and property, Including your
        own. Unless there is a court order, a guatdikn cannot:
                                                        !
              Pay him or herself or his or her lawyei; with the estate's funds;
              Give away any part of the estate;      :'
              Borrow money from the estate; or
              Spend the estate's money.

        If the child has a parent who is still alive, or ,the child gets money or can get support from elsewhere, then you
        need the court's permission to use the estaie money to pay for the child's support, maintenance, .or education.
        You can file a petition explaining why you n~ed to use the estate's money to support the child. Generally, the
        court can give you permission to use the minor's money for less than a year and for specific things.
        Keep complete and accurate financial records, Including records of every transaction that has to do with the
        estate. Write down all of the money that cor(ies in and all money that goes out, and keep receipts for
        everything you buy using estate money.           '
        Get and/or keep insurance coverage on the 'child's property.
        Prepare a report, called an "accounting," of'. 1•

              All money collected and all Interest ea(ned;

                                                                                                                     Exhibit E
  http://www.courts.ca.gov/121 l.htm?print=l ·                                                                       1~fl.Dflho1 s
     Case 3:18-cv-00428-DMS-MDD Document 289-6 Filed 10/23/18 PageID.4592 Page 5 of 5
       ·Duties of a Guardian - gua('1ship_famlaw_selfhelp                                                          Page 4 of4
·'


                  All money you spent and for what;
                  The date of every transaction;
                  The purpose of every transaction; and
                  What is left after the estate's expens~s are paid. (See Probate Code section 1061      for what the
                  accounting must say.)

             File an accounting 1 year after you become guardian. After that, you must file a report every 2 years, unless:

                  The estate is worth less than $7,000 find there is less than $1,000 per month income from sources other
                  than public assistance,
                  All guardianship funds are in blocked!accounts.
                  If you do not file the accounting, the court could order you to db so or could remove you as the guardian.
                  If you believe you fall within an exception to the requirement for an accounting, you can file a motion
                  with the court asking that you be relieved of the duty to file an annual accounting. You must file one
                  unless the court orders that you do' not have to.




                                                                                                                Exhibit E
      http://www.courts.ca.gov/1211,htm?print=l                                                                 1'IP!l.Dfl?.2018
